Exhibit 10.1

 

Execution Version

 

COMMON STOCK PURCHASE AGREEMENT

 

This Common Stock Purchase Agreement (this “Agreement”) is dated as of
February 5, 2014 by and between Green Mountain Coffee Roasters, Inc., a Delaware
corporation (the “Company”), and Atlantic Industries, a corporation organized
and existing under the laws of the Cayman Islands (the “Purchaser”) and an
indirect wholly owned subsidiary of The Coca-Cola Company, a Delaware
corporation (“Parent”).

 

PRELIMINARY STATEMENT

 

On the terms and subject to the conditions set forth in this Agreement, the
Company desires to issue and sell to the Purchaser, and the Purchaser desires to
purchase from the Company, shares of the Company’s Common Stock as set forth in
this Agreement.

 

AGREEMENT

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Purchaser,
intending to be legally bound, agree as follows:

 

Section 1.              Definitions.

 

1.1          Definitions.  In addition to the terms defined elsewhere in this
Agreement, the following terms have the meanings set forth in this Section 1.1:

 

“Action” means any action, arbitration, audit, examination, investigation,
inquiry, proceeding, hearing, litigation, arbitration or suit (whether civil,
criminal, administrative, judicial or investigative, whether formal or informal,
and whether public or private) commenced, brought, conducted or heard by or
before, or otherwise involving, any Governmental Authority or arbitrator.

 

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 405 under the
Securities Act; provided that (a) the Company and its Subsidiaries will not be
deemed an Affiliate of Purchaser or its Subsidiaries and (b) the Purchaser and
its Subsidiaries will not be deemed an Affiliate of the Company or its
Subsidiaries.

 

A Person will be deemed the “Beneficial Owner” of, to “Beneficially Own” or have
“Beneficial Ownership” of any securities (and correlative terms will have
correlative meanings):

 

(a)           which such Person or any of such Person’s Affiliates beneficially
own, directly or indirectly, for purposes of Section 13(d) of the Exchange Act
and Regulations 13D and 13G thereunder;

 

(b)           which such Person or any of such Person’s Affiliates has (i) the
right to acquire (whether such right is exercisable immediately or only after
the passage of time or the fulfillment of a condition or both) pursuant to any
agreement, arrangement or understanding (whether or not in writing), or upon the
exercise of conversion rights, exchange rights, warrants, options or otherwise
or (ii) the right to vote, alone or in concert with others, pursuant to any
agreement, arrangement or understanding (whether or not in writing);

 

--------------------------------------------------------------------------------


 

(c)           which are beneficially owned, directly or indirectly, by any other
Person with which such Person or any of such Person’s Affiliates has any
agreement, arrangement or understanding (whether or not in writing) for the
purpose of acquiring, holding, voting or disposing of any securities of the
Company; or

 

(d)           which are the subject of, or the reference securities for or that
underlie any derivative transaction entered into by such Person, or derivative
security (including options) acquired by such Person, which gives such Person
the economic equivalent of ownership of an amount of such securities due to the
fact that the value of the derivative is directly or indirectly determined by
reference to the price or value of such securities, without regard to whether
(i) such derivative conveys any voting rights in such securities to such Person,
(ii) the derivative is required to be, or capable of being, settled through
delivery of such securities or (iii) such Person may have entered into other
transactions that hedge the economic effect of such derivative.

 

In determining the number of shares deemed Beneficially Owned by virtue of the
operation of clause (d) above, the subject Person will be deemed to Beneficially
Own (without duplication) the number of shares that are synthetically owned
pursuant to such derivative transactions or such derivative securities. The
number of shares that are synthetically owned will be the notional or other
number of shares in respect of such derivative transactions or securities that
is specified in a filing by such Person or any of such Person’s Affiliates with
the SEC or in the documentation evidencing such derivative transactions or
securities, and in any case (or if no such number of shares is specified in any
filing or documentation), as reasonably determined by the Board of Directors in
good faith to be the number of shares that are synthetically owned pursuant to
such derivative transactions or securities.

 

“Board of Directors” means the board of directors of the Company.

 

“Bona Fide Acquiror” means a Person or group making a Public Proposal that is
reasonably capable of consummating such Public Proposal, taking into account all
legal, financial, regulatory and other aspects of such Public Proposal,
including the identity of the Person or group making such Public Proposal.

 

“Business Day” means any day except any Saturday, any Sunday, any day which is a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.

 

“Change of Control” means, with respect to a Person, directly or indirectly
(a) a consolidation, merger or similar business combination involving such
Person in which the holders of voting securities of such Person immediately
prior thereto are not the holders of a majority in interest of the voting
securities of the surviving Person in such transaction, (b) a sale, lease or
conveyance of all or substantially all of the assets, or of 35% or more of the
outstanding voting securities, of such Person in one transaction or a series of
related transactions, (c) any Person or group becomes the Beneficial Owner of
35% or more of the outstanding voting securities of such Person, or (d) a
majority of the seats on the board of directors of such Person cease to be
occupied by Persons who either (i) are members of the board of such Person on
the date hereof or (ii) are elected by, or nominated by, the board of such
Person (or a committee thereof) for election to the board of such Person.

 

“Commercial Agreement” means the Strategic Collaboration Agreement by and
between the Company and Parent dated the date of this Agreement.

 

“Common Stock” means the common stock, par value $0.10 per share, of the
Company.

 

2

--------------------------------------------------------------------------------


 

“Confidential Information” means all confidential or proprietary information and
data of the Disclosing Party or its Affiliates, disclosed or otherwise made
available to the Recipient or its Representatives in connection with this
Agreement, whether disclosed before or after the date of this Agreement and
whether disclosed electronically, orally or in writing or through other methods
made available to the Recipient or its Representatives.  Notwithstanding the
foregoing, for purposes of this Agreement, Confidential Information will not
include any information which the Recipient demonstrates by clear and convincing
evidence is (a) at the time of disclosure in the public domain or thereafter
enters the public domain without any breach of this Agreement by the Recipient
or any of its Representatives, (b) known by the Recipient before the time of
disclosure, as shown by prior written or electronic records, other than as a
result of a prior disclosure by the Disclosing Party or its Affiliates or the
Disclosing Party’s Representatives, (c) obtained from a Third Party who is in
lawful possession thereof and does not thereby breach an obligation of
confidence to the Disclosing Party regarding such information, or (d) developed
by or for the Recipient or its Representatives through their independent efforts
without use of Confidential Information; provided that, in each of the foregoing
clauses (a) through (d), such information will not be deemed to be within the
foregoing exceptions merely because such information is embraced by more general
knowledge that is publicly known or in the Recipient’s possession, and no
combination of features will be deemed to be within the foregoing exceptions
merely because individual features are publicly known or in the Recipient’s
possession, unless the particular combination itself and its principle of
operations are in the public domain or in the Recipient’s possession without the
use of or access to Confidential Information.

 

“Confidentiality Agreement” means the Mutual Confidentiality Agreement dated as
of July 15, 2013 by and among Keurig Incorporated, the Company and Parent.

 

“Contract” means any legally binding bond, debenture, note, mortgage, indenture,
guarantee, license, lease, purchase or sale order or other contract, commitment,
agreement, instrument, obligation, arrangement, understanding, undertaking,
permit, concession or franchise (each including all amendments thereto).

 

“Covered Securities” means any Equity Securities that are not Excluded
Securities.

 

“Disclosing Party” means the party disclosing or making available Confidential
Information (either directly or indirectly through such party’s Representatives)
to the Recipient or the Recipient’s Representatives.

 

“Disclosure Schedule” means the Disclosure Schedule of the Company delivered
concurrently with this Agreement.

 

“Encumbrance” means any lien (statutory or otherwise), charge, encumbrance,
mortgage, pledge, hypothecation, security interest, deed of trust, option,
preemptive right, right of first refusal or first offer, title defect or other
adverse claim of any third party.

 

“Equity Compensation Plans” means the equity compensation plans and agreements
of the Company and its Subsidiaries described in Section 1.1 of the Disclosure
Schedule.

 

“Equity Securities” means (a) capital stock or other equity interests (including
shares of Common Stock) of the Company and (b) options, warrants or other
securities that are directly or indirectly convertible into, exchangeable for or
exercisable for capital stock or other equity interests of the Company.

 

3

--------------------------------------------------------------------------------


 

“Exchange Act” means the Securities Exchange Act of 1934 and the rules and
regulations promulgated thereunder.

 

“Excluded Securities” means any securities that are issued by the Company
(a) pursuant to any employment contract, employee or benefit plan, stock
purchase plan, stock ownership plan, stock option or equity compensation plan or
other similar plan where stock is being issued or offered to a trust, other
entity or otherwise, to or for the benefit of any employees, potential
employees, officers or directors of the Company or any of its Subsidiaries or
(b) as consideration in a business combination or other merger or acquisition
transaction.

 

“Governmental Authority” means any (a) nation, region, state, county, city,
town, village, district or other jurisdiction, (b) federal, state, local,
municipal, foreign or other government, (c) governmental or quasi-governmental
authority of any nature (including any governmental agency, commission, branch,
department or other entity and any court, arbitrator or other tribunal),
(d) multinational organization exercising judicial, legislative or regulatory
power, (e) body exercising, or entitled to exercise, any administrative,
executive, judicial, legislative, police, regulatory or taxing authority or
power of any nature of any federal, state, local, municipal, foreign or other
government, or (f) regulatory or self-regulatory organization (including the
Nasdaq Global Select Market and the Financial Industry Regulatory Authority).

 

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976 and the
rules and regulations promulgated thereunder.

 

“Intellectual Property” means all (a) patents, patent applications, and
invention disclosures, and all related continuations, continuations-in-part,
divisionals, reissues, re-examinations, substitutions, and extensions thereof,
(b) trademarks, service marks, names, corporate names, trade names, domain
names, logos, slogans, trade dress, design rights, and other similar
designations of source or origin, together with the goodwill symbolized by any
of the foregoing, (c) copyrights and copyrightable subject matter, (d) rights in
computer programs (whether in source code, object code, or other form),
algorithms, databases, compilations and data, technology supporting the
foregoing, and all documentation, including user manuals and training materials,
related to any of the foregoing, (e) trade secrets and all other confidential or
proprietary information, ideas, know-how, inventions, processes, formulae,
models, and methodologies, (f) rights of publicity, privacy, and rights to
personal information, (g) moral rights and rights of attribution and integrity,
and (h) all applications and registrations, and any renewals, extensions and
reversions, for the foregoing.

 

“knowledge” means, with respect to the Company, the actual knowledge of the
executive officers of the Company listed on Section 1.2 of the Disclosure
Schedule after reasonable inquiry within the scope of their respective
functional responsibilities.

 

“Laws” means any foreign, federal, state and local laws, statutes, ordinances,
rules, regulations, orders, judgments, injunctions and decrees.

 

4

--------------------------------------------------------------------------------


 

“Material Adverse Effect” means any event, change, circumstance, condition,
state of facts, effect or other matter, individually or collectively with one or
more other events, changes, circumstances, conditions, state of facts, effects
or other matters, that have had, or reasonably would be expected to have, a
material adverse effect on (a) the business, assets, liabilities, financial
condition or results of operations of the Company and its Subsidiaries, taken as
a whole, or (b) the ability of the Company to consummate timely the transactions
contemplated by the Transaction Documents; provided that, solely in the case of
clause (a), none of the following events, changes, circumstances, conditions,
state of facts, effects or other matters, either alone or in combination, will
constitute, or be considered in determining whether there has been, a Material
Adverse Effect: (i) any outbreak or escalation of war or major hostilities or
any act of terrorism, (ii) changes in laws, rules, regulations, GAAP or the
interpretation thereof, (iii) changes that generally affect the industry in
which the Company and its Subsidiaries operate, (iv) changes in financial
markets, general economic conditions (including prevailing interest rates,
exchange rates, commodity prices and fuel costs) or political conditions,
(v) changes in the trading price or trading volume of the Common Stock (it being
understood that the facts and circumstances underlying any such changes that are
not otherwise expressly excluded in (i) through (viii) herein from the
definition of a “Material Adverse Effect” may be considered in determining
whether there has been a Material Adverse Effect), (vi) failure by the Company
to meet any published or internally prepared projections, budgets, plans or
forecasts of revenues, earnings or other financial performance measures or
operating statistics (it being understood that the facts and circumstances
underlying any such failure that are not otherwise expressly excluded in
(i) through (viii) herein from the definition of a “Material Adverse Effect” may
be considered in determining whether there has been a Material Adverse Effect),
in the case of each of (i) through (vi), solely to the extent arising after the
date of this Agreement, (vii) any action taken by the Company or its
Subsidiaries to the extent expressly required by this Agreement, (viii) the
execution or delivery of this Agreement, the consummation of the transactions
contemplated by this Agreement or the public announcement with respect to any of
the foregoing (it being understood that for purposes of Sections 3.3 and 4.2,
effects resulting from or arising in connection with the matters set forth in
(vii) and (viii) of this definition will not be excluded in determining whether
a Material Adverse Effect has occurred or reasonably would be expected to
occur), or (ix) as set forth on Section  1.3 of the Disclosure Schedule, except,
solely in the case of clauses (i) through (iv), to the extent those events,
changes, circumstances, conditions, states of facts, effects or other matters,
have a disproportionate effect on the Company and its Subsidiaries, taken as a
whole, as compared to other companies operating in the industry in which the
Company and its Subsidiaries operate.

 

“Material Contract” means, any Contract which the Company or its Subsidiaries is
a party to or bound by (including any Contract entered into after the date of
this Agreement), that (a) would be required to be filed by the Company as a
“Material Contract” pursuant to Item 601(b)(10) of Regulation S-K under the
Securities Act, (b) provides for aggregate payments from or receipt by the
Company or any of its Subsidiaries of more than $1,000,000 during the most
recently completed fiscal year or over the remaining term of such Contract,
(c) constitutes a joint venture or partnership or similar arrangement that is
material to the business of the Company and its Subsidiaries, taken as a whole,
or (d) constitutes a material Intellectual Property license, coexistence
agreement, non assertion agreement, or other agreement relating to Intellectual
Property to which the Company or any of its Subsidiaries is a party (other than
licenses or other agreements concerning generally commercially available
software or hardware or other generally commercially available technology).

 

“Organizational Documents” means, with respect to any entity, the certificate or
articles of incorporation and bylaws of such entity, or any similar
organizational documents of such entity.

 

“Person” means an individual or firm, corporation, partnership, trust,
incorporated or unincorporated association, joint venture, limited liability
company, joint stock company, government (or an agency or subdivision thereof)
or other entity of any kind.

 

“Recipient” means the party receiving or otherwise having access to the
Confidential Information (either directly or indirectly through such party’s
Representatives) from the Disclosing Party or the Disclosing Party’s
Representatives.

 

“Registrable Securities” means (a) the Shares and any Additional Shares, (b) any
Common Stock issued or issuable with respect to the Shares or any Additional
Shares by way of a stock dividend or stock split or in connection with a
combination of shares, recapitalization, merger, consolidation or other
reorganization and (c) any other shares of Common Stock held by the Purchaser.

 

5

--------------------------------------------------------------------------------


 

“Registration Statement” means any registration statement of the Company which
covers any Registrable Securities and all amendments and supplements to any such
registration statement, including post-effective amendments, in each case
including the prospectus contained therein, all exhibits thereto and all
material incorporated by reference therein.

 

“Representatives” means, as to any Person, its Affiliates and its and their
respective directors, officers, employees, agents, attorneys, accountants and
financial advisors.

 

“Required Registration Statement” means a Registration Statement which covers
the Registrable Securities requested to be included therein pursuant to the
provisions of Section 6.1 on an appropriate form pursuant to the Securities Act
(other than pursuant to Rule 415), and which form is available for the sale of
the Registrable Securities in accordance with the intended method or methods of
distribution thereof, and all amendments and supplements to such Registration
Statement, including post-effective amendments, in each case including the
prospectus contained therein, all exhibits thereto and all material incorporated
by reference therein.

 

“Required Shelf Registration Statement” means a Registration Statement which
covers the Registrable Securities requested to be included therein pursuant to
the provisions of Section 6.1 on an appropriate form or any similar successor or
replacement form (in accordance with Section 6.1) pursuant to Rule 415 of the
Securities Act, and which form is available for the sale of the Registrable
Securities in accordance with the intended method or methods of distribution
thereof, and all amendments and supplements to such Registration Statement,
including post-effective amendments, in each case including the prospectus
contained therein, all exhibits thereto and all material incorporated by
reference therein.

 

“Restricted Period” means the period from the date of this Agreement until the
third anniversary date of the Closing Date.

 

“Rule 144” means Rule 144 promulgated by the SEC pursuant to the Securities Act,
as such Rule may be amended from time to time, or any similar rule or regulation
hereafter adopted by the SEC having substantially the same effect as such Rule.

 

“Rule 415” means Rule 415 promulgated by the SEC pursuant to the Securities Act,
as such Rule may be amended from time to time, or any similar rule or regulation
hereafter adopted by the SEC having substantially the same effect as such Rule.

 

“SEC” means the United States Securities and Exchange Commission.

 

“Securities Act” means the Securities Act of 1933 and the rules and regulations
promulgated thereunder.

 

“Significant Subsidiary” of a Person will mean any “significant subsidiary” of
such Person, as defined in Rule 1-02(w) of SEC Regulation S-X.

 

“Subsidiary” means, with respect to a specified Person, any corporation or other
Person of which securities or other interests having the power to elect a
majority of that corporation’s or other Person’s board of directors or similar
governing body, or otherwise having the power to direct the business and
policies of that corporation or other Person (other than securities or other
interests having such power only upon the happening of a contingency that has
not occurred) are held by the specified Person or one or more of its
Subsidiaries.  When used in this Agreement without reference to a particular
Person, “Subsidiary” means a Subsidiary of the Company.

 

6

--------------------------------------------------------------------------------


 

“Third Party” means any Person other than the Company, Purchaser or their
respective Affiliates.

 

“Transaction Documents” means this Agreement and the Commercial Agreement, all
exhibits and schedules to this Agreement and the Commercial Agreement, and any
other documents, certificates or agreements executed in connection with the
transactions contemplated by this Agreement and the Commercial Agreement.

 

1.2          Additional Defined Terms.  For purposes of this Agreement, the
following terms have the meanings specified in the indicated Section of this
Agreement:

 

Defined Term

 

Section

Additional Shares

 

5.6(d)

Agreement

 

Preamble

Amount

 

5.11(a)

Board Observer

 

5.10

Closing

 

2.2

Closing Date

 

2.2

Cold Beverage System

 

3.12

Company

 

Preamble

DGCL

 

3.16

Demand Registration

 

6.1

Fraud and Bribery Laws

 

3.13(b)

GAAP

 

3.7

Indemnified Liabilities

 

5.9

Indemnitees

 

5.9

Notice of Preemptive Rights

 

5.11(b)

Other Registrable Securities

 

6.4(b)

Outside Date

 

8.1(b)

Piggyback Registration

 

6.4(a)

Public Proposal

 

5.6(c)

Purchase Price

 

2.1

Purchaser

 

Preamble

Registration Expenses

 

6.8

Request

 

6.1

Required Approvals

 

3.4

SEC Reports

 

3.7

Share Purchase Price

 

2.1

Shares

 

2.1

Shelf Registration

 

6.1

Suspension

 

6.8

Suspension End Date

 

6.8

Transfer

 

5.5(a)

 

1.3          Construction.  Any reference in this Agreement to a “Section,”
“Exhibit” or “Schedule” refers to the corresponding Section, Exhibit or Schedule
of or to this Agreement, unless the context indicates otherwise.  The table of
contents and the headings of Sections are provided for convenience only and are
not intended to affect the construction or interpretation of this Agreement. 
All words used in this Agreement are to be construed to be of such gender or
number as the circumstances require.  The words “including,” “includes” or
“include” are to be read as listing non-exclusive examples of the matters
referred to, whether or not words such as “without limitation” or “but not
limited to” are used in each instance. 

 

7

--------------------------------------------------------------------------------


 

Where this Agreement states that a party “shall,” “will” or “must” perform in
some manner or otherwise act or omit to act, it means that the party is legally
obligated to do so in accordance with this Agreement.  Any reference to a
statute is deemed also to refer to any amendments or successor legislation as in
effect at the relevant time.  Any reference to a contract or other document as
of a given date means the contract or other document as amended, supplemented
and modified from time to time through such date.  Any words (including
capitalized terms defined herein) in the singular will be held to include the
plural and vice versa and words (including capitalized terms defined herein) of
one gender will be held to include the other gender as the context requires. 
The terms “hereof,” “herein” and “herewith” and words of similar import will,
unless otherwise stated, be construed to refer to this Agreement as a whole and
not to any particular provision of this Agreement.  All references to any period
of days will be deemed to be to the relevant number of calendar days unless
otherwise specified.  All references herein to “$” or dollars will refer to
United States dollars, unless otherwise specified.

 

Section 2.              Purchase and Sale.

 

2.1          Purchase and Sale of Shares.   Upon the terms and subject to the
conditions set forth in this Agreement, the Company agrees to issue and sell to
the Purchaser, and the Purchaser agrees to purchase from the Company, 16,684,139
newly-issued shares of Common Stock (such newly-issued shares, the “Shares”) at
a cash purchase price of $74.98 per Share, equal to the volume-weighted average
price per share of the Common Stock as quoted on Bloomberg for the 50 Business
Days ending on February 5, 2014 (the “Share Purchase Price”).

 

2.2          Closing and Closing Date. The closing of the purchase, sale and
issuance of the Shares (the “Closing”) will take place at the offices of Baker &
McKenzie LLP, 452 Fifth Avenue, New York, 10018, at 10:00 a.m., local time, as
soon as practicable but in any event not later than the third Business Day
following the date on which the last of the conditions set forth in Section 7
has been satisfied or waived (other than those conditions that by their nature
can only be satisfied at the Closing, but subject to the satisfaction or waiver
of such conditions), or at such other time and place as the Company and the
Purchaser may agree in writing. The date on which the Closing actually occurs is
referred to in this Agreement as the “Closing Date.”

 

2.3          Closing Deliveries.

 

(a)           At the Closing, the Company will deliver or cause to be delivered
to the Purchaser the following:

 

(i)            a certificate executed by a duly authorized officer of the
Company certifying (A) that the conditions set forth in Sections 7.1(a),
7.1(b) and 7.1(e) have been satisfied and (B) the number of Shares calculated in
accordance with this Agreement; and

 

(ii)           a certificate evidencing the Shares registered in the name of the
Purchaser.

 

(b)           At the Closing, the Purchaser will deliver or cause to be
delivered to the Company the following:

 

(i)            a certificate executed by a duly authorized officer of the
Purchaser certifying that the conditions set forth in Sections 7.2(a) and
7.2(b) have been satisfied; and

 

8

--------------------------------------------------------------------------------


 

(ii)           an amount equal to the number of Shares multiplied by the Share
Purchase Price (the “Purchase Price”) by wire transfer of immediately available
funds to an account specified to the Purchaser in writing at least two Business
Days prior to the Closing.

 

Section 3.              Representations and Warranties of the Company.  The
Company represents and warrants to the Purchaser that, as of the date of this
Agreement and as of the Closing, except as disclosed in any report, schedule or
document filed with or furnished to the SEC by the Company and publicly
available on the SEC’s EDGAR system prior to the date of this Agreement
(excluding information contained in any risk factor disclosure or in any
cautionary language relating to forward-looking statements included in any such
report, schedule or document or other statements that are similarly non-specific
and predictive or forward-looking in nature) to the extent that the
applicability of such disclosure to the following representations and warranties
is reasonably apparent from such disclosure, or as disclosed in the
correspondingly numbered section of the Disclosure Schedule:

 

3.1          Organization and Qualification.  The Company and each of its
Significant Subsidiaries is an entity duly incorporated or otherwise organized,
validly existing and in good standing under the laws of the jurisdiction of its
incorporation or organization, with the requisite power and authority to own,
lease, operate and use its properties and assets and to carry on its business as
currently conducted.  Neither the Company nor any of its Significant
Subsidiaries is in violation nor default of any of the provisions of its
respective Organizational Documents.  The Company and each of its Significant
Subsidiaries is duly qualified to conduct business and is in good standing as a
foreign corporation or other entity in each jurisdiction in which the nature of
the business conducted or property owned by it makes such qualification
necessary, except, as to Significant Subsidiaries, where the failure to be so
qualified or in good standing, as the case may be, would not have or reasonably
be expected to have a Material Adverse Effect, and no Action has been instituted
in any such jurisdiction revoking, limiting or curtailing or seeking to revoke,
limit or curtail such power and authority or qualification.  Complete and
accurate copies of the Company’s Organizational Documents, each as in effect as
of the date of this Agreement, have previously been made available to the
Purchaser.

 

3.2          Authorization; Enforcement.  The Company has the requisite
corporate power and authority to enter into the Transaction Documents and to
consummate the transactions contemplated by each of the Transaction Documents
and otherwise to carry out its obligations hereunder and thereunder.  The
execution and delivery of each of the Transaction Documents by the Company and
the consummation by it of the transactions contemplated hereby and thereby, have
been duly authorized by all necessary action on the part of the Company and no
stockholder approval or other proceedings on the part of the Company are
necessary to authorize the Transaction Documents or to consummate the
transactions contemplated hereby and thereby.  Each Transaction Document to
which it is a party has been (or upon delivery will have been) duly executed by
the Company and, when delivered in accordance with the terms hereof and thereof,
will constitute the legal, valid and binding obligation of the Company
enforceable against the Company in accordance with its terms, except (a) as
limited by general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other Laws of general application affecting
enforcement of creditors’ rights generally, (b) as limited by Laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (c) insofar as indemnification and contribution provisions may be
limited by applicable Law.

 

3.3          No Conflicts.  The execution, delivery and performance by the
Company of the Transaction Documents, the issuance and sale of the Shares and
the consummation by the Company of the transactions contemplated hereby and
thereby to which it is a party do not and will not (a) conflict with or violate
any provision of the Organizational Documents of the Company or its
Subsidiaries, (b) conflict with, or constitute a default (or an event that with
notice or lapse of time or both would become a default) under, result in the
creation of any Encumbrance upon any of the properties or assets of the Company
or its Subsidiaries pursuant to, or give to others any rights of termination,
amendment, acceleration or cancellation (with or without notice, lapse of time
or both) of, any agreement, indenture or other instrument to which the Company
or any of its Subsidiaries is a party or by which any property or asset of the
Company or any of its Subsidiaries is bound or affected or (c) subject to
obtaining the Required Approvals, conflict with or result in a violation, in any
material respect, of any permit, license, Law or other restriction of any
Governmental Authority to which the Company or any of its Subsidiaries is
subject (including federal and state securities laws and regulations), or by
which any property or asset of the Company or any of its Subsidiaries is bound
or affected, except in the case of clause (b), for matters that would not,
individually or in the aggregate, have a Material Adverse Effect.

 

9

--------------------------------------------------------------------------------


 

3.4                               Filings, Consents and Approvals. The Company
is not required to obtain any consent, waiver, authorization or order of, give
any notice to, or make any filing or registration with, any Governmental
Authority or other Person in connection with the execution, delivery and
performance by the Company of the Transaction Documents and the consummation of
the transactions contemplated hereunder or thereunder, other than (a) compliance
with the HSR Act, (b) the notice or application to the Nasdaq Global Select
Market for the issuance and sale of the Shares for trading thereon and (c) such
filings as are required to be made under applicable federal and state securities
laws (collectively, the “Required Approvals”).

 

3.5                               Issuance of the Shares; Exemption from
Registration.  The Shares are duly authorized and, when issued and paid for in
accordance with this Agreement will be duly and validly issued, fully paid and
nonassessable, free and clear of all Encumbrances. Subject to, and in reliance
on, the representations, warranties and covenants made herein by the Purchaser,
the issuance of the Shares in accordance with the terms and on the bases of the
representations and warranties set forth in this Agreement, is exempt from
registration under the Securities Act and otherwise issued in compliance with
all Laws.

 

3.6                               Capitalization.

 

(a)                                 As of January 29, 2014, the authorized
capital stock of the Company consists of (a) 500,000,000 shares of  Common
Stock, of which 148,890,944 shares were issued and outstanding and 11,204,469
shares were reserved for issuance pursuant to the Equity Compensation Plans, and
(b) 1,000,000 shares of an undesignated class of preferred stock, none of which
were issued and outstanding. Since January 29, 2014, there have been no
issuances of Equity Securities or other securities of the Company other than
shares that were reserved for issuance pursuant to the Equity Compensation
Plans.  All of the outstanding shares of capital stock of the Company are
validly issued, fully paid and nonassessable. There are no stockholders
agreements, voting trusts, voting agreements or other similar agreements or
understandings with respect to the Company’s capital stock to which the Company
is a party or, to the knowledge of the Company, between or among any of the
Company’s stockholders.  Except as contemplated under this Agreement, no Person
has any outstanding commitments, rights of first offer or refusal, anti-dilution
rights, preemptive rights, rights of participation or any similar right to
participate in the transactions contemplated by the Transaction Documents. 
Except for the Equity Securities issued or reserved for issuance pursuant to the
Equity Compensation Plans, there are no outstanding subscriptions, options,
warrants, scrip rights to subscribe to, calls, phantom stock rights, rights of
first offer or refusal, rights to require redemption or repurchase, preemptive
rights, anti-dilution rights, registration rights, rights of participation, or
commitments, or understandings of any character whatsoever relating to, or
securities, rights or obligations convertible into or exercisable or
exchangeable for, or giving any Person any right to subscribe for or acquire
any, Equity Securities or other securities of the Company or any of its
Subsidiaries, or contracts, commitments, understandings or arrangements by which
the Company or any of its Subsidiaries is or may become bound to issue
additional Equity Securities or other securities of the Company or its
Subsidiaries. The issuance and sale of the Shares will not obligate the Company
to issue Equity Securities or other securities of the Company or its
Subsidiaries to any Person (other than the Purchaser) and will not result in a
right of any holder of Company securities to adjust the exercise, conversion,
exchange or reset price under any of such securities.

 

10

--------------------------------------------------------------------------------


 

(b)                                 Section 3.6(b) of the Disclosure Schedule
includes a list of all of the Subsidiaries of the Company.  All the outstanding
shares of capital stock of, or other equity interests in, each such Subsidiary
have been validly issued and are fully paid and non-assessable and are, except
as set forth in Section 3.6(b) of the Disclosure Schedule, owned directly or
indirectly by the Company, free and clear of all Encumbrances. Except as set
forth in Section 3.6(b) of the Disclosure Schedule, neither the Company nor any
of its Subsidiaries directly or indirectly owns any equity or similar interest
in, or any interest convertible into or exchangeable or exercisable for, any
corporation, partnership, joint venture or other business association or entity,
that is or would reasonably be expected to be material to the Company and its
Subsidiaries taken as a whole.

 

(c)                                  The Company has no outstanding bonds,
debentures, notes or other obligations, the holders of which have the right to
vote (or are convertible into or exercisable for securities having the right to
vote) with the stockholders of the Company on any matter.

 

3.7                               SEC Reports; Financial Statements.  The
Company has filed with or furnished to the SEC all reports, schedules, forms,
statements and other documents required to be filed or furnished by the Company
under the Securities Act, the Exchange Act, including pursuant to
Section 13(a) or 15(d) thereof, and the rules and regulations of the Nasdaq
Global Select Market for the three year period preceding the date of this
Agreement (the foregoing materials, including the exhibits thereto and documents
incorporated by reference therein, together with all such materials filed or
furnished after the date of this Agreement, being collectively referred to
herein as the “SEC Reports”) on a timely basis or has received a valid extension
of such time of filing and has filed any such SEC Reports prior to the
expiration of any such extension.  As of their respective dates, the SEC Reports
complied in all material respects with the requirements of the Securities Act,
the Exchange Act, and the Sarbanes-Oxley Act of 2002, as applicable, and none of
the SEC Reports, when filed, contained any untrue statement of a material fact
or omitted to state a material fact required to be stated therein or necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading.  The financial statements of the Company
included (or incorporated by reference) in the SEC Reports (including the notes
thereto) comply in all material respects with applicable accounting requirements
and the rules and regulations of the SEC with respect thereto as in effect at
the time of filing.  Such financial statements have been prepared in accordance
with United States generally accepted accounting principles applied on a
consistent basis during the periods involved (“GAAP”), except as may be
otherwise specified in such financial statements or the notes thereto and except
that unaudited financial statements may not contain all footnotes required by
GAAP, and fairly present in all material respects the financial position of the
Company and its consolidated Subsidiaries as of and for the dates thereof and
the results of operations and cash flows for the periods then ended, subject, in
the case of unaudited statements, to normal year-end audit adjustments. Since
September 25, 2010, the Company has not made any change in the accounting
practices or policies applied in the preparation of its financial statements,
except as required by GAAP, SEC rule or policy or applicable Law.  No financial
statements of any Person other than the Company are required by GAAP to be
included in the financial statements of the Company.

 

3.8                               Internal Accounting and Disclosure Controls.
The Company maintains a system of internal control over financial reporting (as
such term is defined in Rules 13a-15(f) and 15d-15(f) under the Exchange Act)
sufficient to provide reasonable assurance regarding the reliability of the
Company’s financial reporting and the preparation of the Company’s financial
statements for external purposes in accordance with GAAP and that
(a) transactions are executed in accordance with management’s general or
specific authorizations, (b) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset accountability, (c) access to assets is permitted only in accordance with
management’s general or specific authorization, and (d) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences.

 

11

--------------------------------------------------------------------------------


 

The Company’s disclosure controls and procedures (as defined in
Rules 13a-15(e) and 15d-15(e) under the Exchange Act) are reasonably designed to
ensure that all material information required to be disclosed by the Company in
the reports it files or furnishes under the Exchange Act is recorded, processed,
summarized and reported within the time periods specified in the SEC’s rules and
forms. The Company’s management has completed an assessment of the effectiveness
of the Company’s internal controls over financial reporting as required by
Section 404 of the Sarbanes-Oxley Act of 2002 for the fiscal year ended
September 28, 2013, and has concluded that such internal controls were
effective. The Company has disclosed, based on its most recent evaluation of the
Company’s internal control over financial reporting prior to the date of this
Agreement, to the Company’s auditors and audit committee (i) any significant
deficiencies and material weaknesses in the design or operation of the Company’s
internal control over financial reporting which are reasonably likely to
adversely affect the Company’s ability to record, process, summarize and report
financial information and (ii) any fraud, whether or not material, that involves
management or other employees who have a significant role in the Company’s
internal control over financial reporting.  Neither the Company nor, to the
knowledge of the Company, the Company’s independent auditors, has identified or
been made aware of any significant deficiency or material weakness, in each case
which has not been subsequently remediated, in the system of internal control
over financial reporting utilized by the Company and its Subsidiaries or any
fraud that involves the Company’s management or other employees who have a role
in the preparation of financial statements with financial reporting oversight or
the internal control over financial reporting utilized by the Company. The chief
executive officer and chief financial officer of the Company have evaluated the
effectiveness of the Company’s disclosure controls and procedures and, to the
extent required by applicable Law, presented in any applicable SEC Report that
is a report on Form 10-K or Form 10-Q, or any amendment thereto, its conclusions
about the effectiveness of the disclosure controls and procedures as of the end
of the period covered by such report or amendment based on such evaluation (and
as of the most recent evaluation, such disclosure controls and procedures were
effective). Since the date of the most recent evaluation of such disclosure
controls and procedures and internal controls, there have been no significant
changes in such controls or in other factors that could significantly affect
disclosure controls and procedures or internal controls, including any
corrective actions with regard to significant deficiencies and material
weaknesses.

 

3.9                               Listing and Maintenance Requirements.  The
Common Stock is registered pursuant to Section 12(b) of the Exchange Act, and
the Company has taken no action designed to, or which to its knowledge is likely
to have the effect of, terminating the registration of the Common Stock under
the Exchange Act nor has the Company received any notification that the SEC is
contemplating terminating such registration. The Company is in material
compliance with the listing and maintenance requirements and any other
applicable rules and regulations of the Nasdaq Global Select Market.

 

3.10                        Material Adverse Change.  Since September 28, 2013,
the Company and its Significant Subsidiaries have conducted their business in
all material respects in the ordinary course consistent with past practice and
there has been no event, occurrence or development that has had or would
reasonably be expected to have a Material Adverse Effect.

 

3.11                        Litigation.  There is not, and since September 25,
2010 there has not been, any Action pending or, to the knowledge of the Company,
threatened against or affecting the Company or any of its Subsidiaries or any of
their respective properties, assets, officers or directors before or by any
Governmental Authority which (a) adversely affects or challenges the legality,
validity or enforceability of any of the Transaction Documents or the issuance
or sale of the Shares, or (b) has had or would, if there were an unfavorable
decision, reasonably be expected to have, a Material Adverse Effect, or  has
resulted or would reasonably be expected to result in criminal liability with
respect to the Company, any of its Subsidiaries or any of its or their directors
or officers, nor is there, nor has there since September 25, 2010 been, any
judgment, order or decree outstanding against the Company or any of its
Subsidiaries or any of their respective properties, assets, officers or
directors that, individually or in the aggregate, has had or, if adversely
resolved, would reasonably be expected to have, any of the effects described in
clauses (a) or (b) above.

 

12

--------------------------------------------------------------------------------


 

3.12                        Intellectual Property.

 

(a)                                 Section 3.12(a) of the Disclosure Schedule
sets forth a complete and accurate list of all material U.S. and foreign
applications and registrations (including issued patents) for any Intellectual
Property owned by the Company and its Subsidiaries with respect to the new
Keurig 2.0 system and currently contemplated Cold Brewers, Pods and Pod-Based
cold beverage platform (each as defined and contemplated in the Commercial
Agreement) (the “Cold Beverage System”). The Company or one of its Subsidiaries
is the sole and exclusive owner of each such application and registration, and
the foregoing applications and registrations are in effect and subsisting and,
to the knowledge of the Company, valid.

 

(b)                                 The Company and its Subsidiaries own, or
have a valid right to use, all material items of Intellectual Property used or
held for use in, or necessary to conduct, their respective businesses (i) as
conducted as of the date of this Agreement and (ii) to the Company’s knowledge,
with respect to material products as to which the Company has announced an
intention to launch.  All material items of Intellectual Property owned by the
Company are owned free and clear of Encumbrances.

 

(c)                                  Since September 25, 2010, the Company and
its Subsidiaries have not infringed, diluted, misappropriated or otherwise
violated, and the manufacture, distribution, sale and use of the Cold Beverage
System does not and, to the knowledge of the Company, will not infringe, dilute,
misappropriate or otherwise violate any Person’s Intellectual Property, and
there is, and since September 25, 2010 there has been, no such claim pending or
threatened in writing (including invitations in writing to obtain a license)
against the Company or its Subsidiaries alleging any such infringement,
dilution, misappropriation or other violation.

 

(d)                                 To the Company’s knowledge, no Person is
infringing, diluting, misappropriating or otherwise violating any Intellectual
Property owned by the Company or its Subsidiaries, and no such claims are
pending or threatened against any Person by the Company or its Subsidiaries.

 

(e)                                  Since September 25, 2010, the Company and
its Subsidiaries have not received any opinions of counsel that the Company or
its Subsidiaries or the operation of their respective businesses infringes,
dilutes, misappropriates or otherwise violates any Intellectual Property rights
of any third party.

 

(f)                                   There are no orders, writs, injunctions or
decrees to which the Company or any of its Subsidiaries is subject with respect
to any material Intellectual Property owned or used by the Company or its
Subsidiaries.

 

3.13                        No Undisclosed Liabilities.  Neither the Company nor
any of its Subsidiaries has any liabilities or obligations of any nature,
whether accrued, absolute, contingent or otherwise, known or unknown, whether
due or to become due and whether or not required to be recorded or reflected on
a balance sheet under GAAP, except (a) to the extent accrued or reserved against
in the audited consolidated balance sheet of the Company and its Subsidiaries as
at September 28, 2013 included in the SEC Reports, (b) for liabilities and
obligations incurred in the ordinary course of business consistent with past
practice since September 28, 2013, (c) for liabilities and obligations incurred
in connection with or expressly contemplated by this Agreement and (d) for
liabilities that, individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect.

 

13

--------------------------------------------------------------------------------


 

3.14                        Compliance with Law.

 

(a)                                 Except for matters that, individually or in
the aggregate, (A) have not and would not reasonably be expected to have a
Material Adverse Effect or (B) has not resulted and would not reasonably be
expected to result in criminal liability with respect to the Company, any of its
Subsidiaries or any of its or their directors or officers, (i) the Company and
its Subsidiaries are, and since September 25, 2010 have been, in compliance with
all applicable Laws and Company permits, (ii) the Company and its Subsidiaries
hold all permits necessary for the lawful conduct of their business and the
ownership and operation of their assets and properties as conducted as of the
date of this Agreement and (iii) since September 25, 2010, no Action, demand,
inquiry or investigation has occurred or been pending or threatened in writing,
alleging that the Company or any of its Subsidiaries is not in compliance with
any applicable Law or permit.

 

(b)                                 Since September 25, 2010, (i) the Company
and its Subsidiaries and, to the knowledge of the Company, its Affiliates,
directors, officers and employees have complied in all material respects with
the U.S. Foreign Corrupt Practices Act of 1977 and any other applicable foreign
or domestic anticorruption or antibribery Laws (collectively, the “Fraud and
Bribery Laws”), and (ii) neither the Company, nor any of its Subsidiaries or
Affiliates, or its or their directors, officers or employees, nor, to the
knowledge of the Company, any of its or their agents or other representatives
acting on their behalf have directly or indirectly, in each case, taken action
in violation of the Fraud and Bribery Laws.

 

3.15                        Contracts. (a) Each Material Contract is a valid,
binding and legally enforceable obligation of the Company or one of the
Company’s Subsidiaries, as the case may be, and, to the knowledge of the
Company, of the other parties thereto, except, in each case, as enforcement may
be limited by bankruptcy, insolvency, reorganization or similar Laws affecting
creditors’ rights generally and by general principles of equity, (b) each such
Material Contract is in full force and effect, and (c) none of the Company or
any of its Subsidiaries is (with or without notice or lapse of time, or both) in
material breach or default under any such Material Contract and, to the
knowledge of the Company, no other party to any such Material Contract is (with
or without notice or lapse of time, or both) in material breach or default
thereunder.  None of the Company or its Subsidiaries is party to any Contract
that would, after giving effect to the transactions contemplated by this
Agreement (other than the potential transactions contemplated by Section 2.7 of
the Commercial Agreement), restrict in any respect (including by way of
exclusivity obligation) the ability of Purchaser or its Affiliates to compete in
any business or with any Person or in any geographical area.

 

3.16                        Anti-takeover Statutes.  The Company has no “rights
plan,” “rights agreement” or “poison pill” in effect.  Assuming that neither the
Purchaser nor any of its Affiliates is an “interested stockholder” (as defined
in Section 203 of the Delaware General Corporation Law (the “DGCL”)) as of
immediately prior to the execution and delivery of this Agreement, the Company
has taken all actions necessary to exempt the Purchaser and its Affiliates, this
Agreement and the transactions contemplated hereunder (including, for the
avoidance of doubt, the acquisition of any Company securities to the extent
permitted under Section 5.6) from the restrictions on business combinations of
Section 203 of the DGCL. Except for Section 203 of the DGCL, no other “control
share acquisition,” “fair price,” “moratorium” or other anti-takeover laws
enacted under U.S. state or federal law apply to this Agreement or any of the
transactions contemplated hereby.

 

3.17                        Brokers and Finders.  Other than Bank of America
Merrill Lynch, the fees of which will be paid by the Company in their entirety,
no brokerage or finder’s fees or commissions are or will be payable by the
Company to any broker, financial advisor or consultant, finder, placement agent,
investment banker, bank or other Person with respect to the transactions
contemplated by the Transaction Documents.

 

14

--------------------------------------------------------------------------------


 

3.18                        No Other Representations and Warranties.  The
representations and warranties set forth in this Section 3 are the only
representations and warranties made by the Company with respect to the Shares or
any other matter relating to the transactions contemplated by this Agreement.
Except as specifically set forth in the this Agreement, (a) the Company is
selling the Shares to the Purchaser “as is” and “where is” and with all faults,
and makes no warranty, express or implied, as to any matter whatsoever relating
to the Shares or any other matter relating to the transactions contemplated by
this Agreement, including as to (i) merchantability or fitness for any
particular use or purpose, (ii) the operation of the business of the Company and
its Subsidiaries after the Closing in any manner, or (iii) the probable success
or profitability of the business of the Company and its Subsidiaries after the
Closing, and (b) neither the Company or any of its Affiliates, nor any of their
respective stockholders, directors, officers, employees or agents will have or
be subject to any liability or indemnification obligation to the Purchaser or
any other Person resulting from the distribution to the Purchaser or its
Representatives of, or the Purchaser’s use of, any information relating to the
Company or any of its Affiliates, including any descriptive memoranda, summary
business descriptions, financial forecasts, projections or models, or any
information, documents or material made available to the Purchaser or its
Affiliates or Representatives, whether orally or in writing, in management
presentations, functional “break-out” discussions, responses to questions
submitted on behalf of the Purchaser or in any other form in expectation of the
transactions contemplated by this Agreement.  The Company acknowledges that
except as set forth in Section 4, neither the Purchaser nor any director,
officer, employee, agent or Representative of the Purchaser makes any
representation or warranty, either express or implied, concerning the
transactions contemplated by this Agreement.  Nothing in this Section 3.18 will
affect the representations and warranties in the Commercial Agreement.

 

Section 4.                                           Representations and
Warranties of the Purchaser.  The Purchaser represents and warrants to the
Company that, as of the date of this Agreement and as of the Closing:

 

4.1                               Organization; Authority.  The Purchaser is a
corporation duly organized, validly existing and in good standing under the laws
of the Cayman Islands, with the requisite power and authority to enter into and
to consummate the transactions contemplated by the Transaction Documents and
otherwise to carry out its obligations hereunder and thereunder. The execution
and delivery of each of the Transaction Documents and the consummation by it of
the transactions contemplated hereby and thereby have been duly authorized by
all necessary corporate action on the part of the Purchaser.  Each Transaction
Document to which it is a party has been (or upon delivery will be) duly
executed by the Purchaser, and when delivered by the Purchaser in accordance
with the terms hereof and thereof, will constitute the legal, valid and binding
obligation of the Purchaser, enforceable against it in accordance with its
terms, except (a) as limited by general equitable principles and applicable
bankruptcy, insolvency, reorganization, moratorium and other laws of general
application affecting enforcement of creditors’ rights generally, (b) as limited
by laws relating to the availability of specific performance, injunctive relief
or other equitable remedies and (c) insofar as indemnification and contribution
provisions may be limited by applicable law.

 

4.2                               No Conflicts.  The execution, delivery and
performance by the Purchaser of the Transaction Documents and the consummation
by it of the transactions contemplated hereby and thereby to which it is a party
do not and will not (a) conflict with or violate any provision of the
Purchaser’s certificate or articles of incorporation, bylaws or other
organizational documents, (b) conflict with, or constitute a default (or an
event that with notice or lapse of time or both would become a default) under,
result in the creation of any Encumbrance upon any of the properties or assets
of the Purchaser pursuant to, or give to others any rights of termination,
amendment, acceleration or cancellation (with or without notice, lapse of time
or both) of, any material agreement, indenture or other instrument to which the
Purchaser or any of its Subsidiaries is a party or by which any property or
asset of the Purchaser is bound or affected, or (c) subject to obtaining the
Required Approvals, conflict with or result in a violation of any Law or other
restriction of any Governmental Authority to which the Purchaser or any of its
Subsidiaries is subject (including federal and state securities laws and
regulations), or by which any property or asset of the Purchaser or any of its
Subsidiaries is bound or affected; except in the case of each of clauses (b) and
(c), such as could not have or reasonably be expected to result in (i) a
material adverse effect on the legality, validity or enforceability of any
Transaction Document, (ii) a material adverse effect on the results of
operations, assets, business or condition (financial or otherwise) of the
Purchaser or (iii) a material adverse effect on the Purchaser’s ability to
perform in any material respect on a timely basis its obligations under any
Transaction Document.

 

15

--------------------------------------------------------------------------------


 

4.3                               Own Account.  The Purchaser is acquiring the
Shares as principal for its own account for investment only and not with a view
to or for distributing or reselling the Shares or any part thereof in violation
of the Securities Act or any applicable state securities law, has no present
intention of distributing any of the Shares and has no direct or indirect
arrangement or understandings with any other persons to distribute or regarding
the distribution of any of the Shares (this representation and warranty not
limiting the Purchaser’s right to sell the Shares pursuant to a Registration
Statement as contemplated by Section 6 or otherwise in compliance with
applicable federal and state securities laws).

 

4.4                               Purchaser Status.  At the time the Purchaser
was offered the Shares, it was, and as of the date of this Agreement it is, and
as of the Closing Date it will be, an “accredited investor” as defined in
Regulation D, Rule 501(a), promulgated under the Securities Act.

 

4.5                               Experience of the Purchaser.  The Purchaser
has such knowledge, sophistication and experience in business and financial
matters so as to be capable of evaluating the merits and risks of the
prospective investment in the Shares, and has so evaluated the merits and risks
of such investment.  The Purchaser has had the opportunity to review the SEC
Reports and to ask questions of, and receive answers from, the officers of the
Company concerning the Company and the Shares.  The Purchaser understands that
its investment in the Shares involves a significant degree of risk, including a
risk of total loss of the Purchaser’s investment.  The Purchaser understands
that the market price of the Common Stock has been volatile and that no
representation is being made as to the future value of the Common Stock.  The
Purchaser is able to bear the economic risk of an investment in the Shares and
is able to afford a complete loss of such investment.

 

4.6                               Sufficient Funds. As of the date of this
Agreement, the Purchaser has sufficient funds presently available, and at the
Closing will have sufficient funds available, to deliver the Purchase Price in
full and to consummate the transactions contemplated by this Agreement in
accordance with the terms hereof.

 

4.7                               Restricted Securities.  The Purchaser
understands that the Shares are being offered and sold to it in reliance upon
specific exemptions from the registration requirements of the Securities Act and
state securities laws and that the Company is relying upon the truth and
accuracy of, and the Purchaser’s compliance with, the representations,
warranties, agreements, acknowledgments and understandings of the Purchaser set
forth herein in order to determine the availability of such exemptions and the
eligibility of the Purchaser to acquire the Shares.  The Purchaser understands
that, until such time as a Registration Statement has been declared effective or
the Shares may be sold pursuant to Rule 144 under the Securities Act without any
restriction as to the number of securities as of a particular date that can then
be immediately sold, the certificates evidencing the Shares will bear a
restrictive legend in substantially the following form:

 

16

--------------------------------------------------------------------------------


 

“THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES
LAWS OF ANY STATE OR OTHER JURISDICTION.  THE SECURITIES MAY NOT BE OFFERED,
SOLD OR OTHERWISE TRANSFERRED EXCEPT PURSUANT TO AN EXEMPTION FROM REGISTRATION
UNDER THE SECURITIES ACT OR PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE SECURITIES ACT, IN EACH CASE IN ACCORDANCE WITH ALL APPLICABLE
SECURITIES LAWS OF THE STATES AND OTHER JURISDICTIONS, AND IN THE CASE OF A
TRANSACTION EXEMPT FROM REGISTRATION, UNLESS SUCH TRANSACTION DOES NOT REQUIRE
REGISTRATION UNDER THE SECURITIES ACT AND SUCH OTHER APPLICABLE LAWS. THE
TRANSFER OF THE SECURITIES EVIDENCED BY THIS CERTIFICATE IS SUBJECT TO CERTAIN
RESTRICTIONS SET FORTH IN A COMMON STOCK PURCHASE AGREEMENT BETWEEN THE COMPANY
AND THE PURCHASER OF SUCH SECURITIES.  THE COMPANY AND ITS TRANSFER AGENT WILL
NOT BE OBLIGATED TO RECOGNIZE OR GIVE EFFECT TO ANY TRANSFER MADE IN VIOLATION
OF SUCH RESTRICTIONS. A COPY OF SUCH RESTRICTIONS MAY BE OBTAINED FROM THE
COMPANY UPON WRITTEN REQUEST.”

 

The Purchaser understands that no federal or state agency or any other
government or governmental agency has passed upon or made any recommendation or
endorsement of the Shares or the fairness or suitability of the investment in
the Shares nor have such authorities passed upon or endorsed the merits of the
offering of the Shares.

 

4.8                               Certain Transactions.  Since the initial date
the Purchaser was contacted by or on behalf of the Company regarding the
offering of the Shares by the Company, neither the Purchaser or any of its
Affiliates, nor any “group” of Persons (as such term is used in and construed
under Sections 13(d)(3) and 14(d)(2) of the Exchange Act) of which it or any of
its Affiliates is a member, has established or increased, directly or
indirectly, a put equivalent position, as defined in Rule 16(a)-1(h) under the
Exchange Act, with respect to the Company’s equity securities.  Immediately
prior to the entry into this Agreement, the Purchaser is not the Beneficial
Owner of and does not have the right to acquire any Equity Securities.

 

4.9                               Brokers and Finders.  Other than Lazard Ltd,
the fees of which will be paid by the Purchaser in their entirety, no brokerage
or finder’s fees or commissions are or will be payable by the Purchaser to any
broker, financial advisor or consultant, finder, placement agent, investment
banker, bank or other Person with respect to the transactions contemplated by
the Transaction Documents.

 

4.10                        No Other Representations and Warranties.  The
representations and warranties set forth in this Section 4 are the only
representations and warranties made by the Purchaser with respect to the
transactions contemplated by this Agreement.  The Purchaser acknowledges that,
except as set forth in Section 3, neither the Company nor any director, officer,
employee, agent or Representative of the Company makes any representation or
warranty, either express or implied, concerning the Shares or the transactions
contemplated by this Agreement.  Nothing in this Section 4.10 will affect the
representations and warranties in the Commercial Agreement.

 

Section 5.                                           Covenants of the Parties.

 

5.1                               Public Disclosure. Neither the Company nor the
Purchaser will, nor permit any of their respective Affiliates or Representatives
to, issue any press release or make any other public announcement or disclosure
relating to this Agreement without the prior written approval of the other party
(such consent not to be unreasonably withheld, conditioned or delayed), unless
required by applicable Law or securities listing standards (upon advice of
counsel to the disclosing party) in which case to the extent practicable and
permitted by applicable Law, the party will  provide the other party with an
opportunity to review such press release or other announcement prior to
issuance, distribution or publication.

 

17

--------------------------------------------------------------------------------


 

5.2                               Confidentiality.

 

(a)                                 Each party acknowledges and agrees that as
of the date of this Agreement, the Confidentiality Agreement will terminate and
all obligations under the Confidentiality Agreement will cease, and the
treatment of Confidential Information will be governed by the terms of this
Agreement.  The foregoing will not be deemed to relieve any party from any
liability or obligation under the Confidentiality Agreement arising out of any
breach or violation of the Confidentiality Agreement occurring prior to the date
of this Agreement.

 

(b)                                 If this Agreement is terminated for any
reason prior to the Closing, the obligations under this Section 5.2 will
continue until the expiration of the confidentiality restrictions provided in
the Commercial Agreement.  If the Closing occurs, the restrictions set forth in
this Section 5.2 will continue in full force and effect until the termination of
the Restricted Period or such longer period as provided in the Commercial
Agreement (it being agreed that, for the avoidance of doubt, nothing in this
Agreement (including this Section 5.2 or Section 5.4) will restrict the
Purchaser from taking any action contemplated by Section 5.6 to the extent
permitted thereunder).

 

(c)                                  The Recipient agrees to receive all
Confidential Information in strict confidence and to use the Confidential
Information for the sole purpose of performing its obligations under this
Agreement in accordance with this Agreement and not to use the Confidential
Information for any other purpose.  Without limiting the foregoing, the
Recipient agrees to protect the Confidential Information against disclosure to
Third Parties, using the same standard of care that the Recipient applies to
protect its own most highly confidential information (which in no event will be
less than a reasonable standard of care).  The Recipient agrees not to disclose
the Confidential Information to any Person other than: (i) its Representatives
who are directly concerned, working on, advising on or consulted in connection
with the Recipient’s obligations hereunder and whose knowledge of the
Confidential Information is reasonably considered to be necessary for such
purposes, or (ii) as required by applicable Law or an order by a Governmental
Authority or any requirements of stock market or exchange or other regulatory
body having competent jurisdiction; provided, except where not permitted by Law,
the Recipient will give the Disclosing Party reasonable advance notice of such
required disclosure, and will reasonably cooperate with the Disclosing Party, in
order to allow the Disclosing Party an opportunity to oppose, or limit the
disclosure of the Confidential Information or otherwise secure confidential
treatment of the Confidential Information required to be disclosed; provided
further, that if disclosure is ultimately required, the Recipient will furnish
only that portion of the Confidential Information which, based upon advice of
legal counsel, the Recipient is required to disclose in compliance with any such
requirement.  Recipient will ensure that Recipient’s Representatives are
informed of the confidentiality provisions of this Agreement and are obligated
to use and hold in confidence the Confidential Information in a manner
consistent with the obligations of the Recipient under this Agreement prior to
Recipient’s Representatives receiving any access to the Disclosing Party’s
Confidential Information.  The Recipient hereby assumes full responsibility and
liability to the Disclosing Party for any breach of this Agreement and any
unauthorized use or disclosure of Confidential Information by any of Recipient’s
Representatives.

 

(d)                                 Upon termination of this Agreement, the
Recipient will, within 30 days after receipt of written notice from the
Disclosing Party, at the election of the Recipient, return or destroy, or cause
to be returned or destroyed (as applicable), all Confidential Information of the
Disclosing Party provided to the Recipient or its Representatives hereunder and
all copies thereof, as well as all copies of all documents made by the
Recipient’s Representatives containing or based upon Confidential Information
(which, for avoidance of doubt, constitute Confidential Information for purposes
of this Agreement). 

 

18

--------------------------------------------------------------------------------


 

If the Recipient elects that the Confidential Information be destroyed, then
upon such destruction the Recipient will provide a certificate of destruction
certifying compliance with this Section 5.2(d) to the Disclosing Party within 30
days after receipt of the original notice from the Disclosing Party requesting
the destruction of Confidential Information.  For clarity, in the case of
compilations or reports containing the Disclosing Party’s Confidential
Information, only that part containing said Confidential Information will be
destroyed or returned.  Notwithstanding anything to the contrary in this
Section 5.2(d), the Recipient will not be required to return or destroy copies
of Confidential Information solely to the extent (i) the Recipient is required
by applicable Law to retain such Confidential Information, (ii) such
Confidential Information is stored in automated electronic backup systems of the
Recipient or its Affiliates (provided that no use or disclosure in violation of
this Section 5.2 will be made of such Confidential Information retained or
stored pursuant to clauses (i) or (ii) at any time), or (iii) such Confidential
Information is reasonably necessary to enable the Recipient to enforce its
rights or remedies, or otherwise comply with its obligations, hereunder (and
then solely for such purpose and provided that no other use or disclosure in
violation of this Section 5.2 will be made of such retained Confidential
Information). Notwithstanding anything to the contrary herein, Recipient shall
be permitted to disclose Confidential Information to actual or prospective
lenders, acquirers, merger counterparties or investors in equity (including any
of their respective advisors) to the extent reasonably required in connection
with their respective evaluation of an actual or potential financing,
acquisition, merger or investment transaction involving the Recipient or its
Affiliates, subject to such Persons being bound by reasonably appropriate
obligations of confidentiality (it being agreed that Recipient assumes full
responsibility and liability to the Disclosing Party for any breach of this
Section 5.2 and any unauthorized use or disclosure of Confidential Information
by such Persons).

 

5.3                               Consents and Filings.

 

(a)                                 The parties will use their respective
reasonable best efforts to take, or cause to be taken, all actions, and to do,
or cause to be done, all things necessary, proper or advisable under applicable
Law to consummate and make effective in the most expeditious manner possible the
transactions contemplated by this Agreement, including (i) the preparation and
filing of all forms, registrations and notices required to be filed to
consummate such transactions, (ii) taking all actions necessary to obtain (and
cooperating with each other in obtaining) any consent, authorization, order or
approval of, or any exemption by, any Governmental Authority and (iii) the
execution and delivery of any additional instruments necessary to consummate the
transactions contemplated by this Agreement and to fully carry out the purposes
of this Agreement.  As soon as reasonably practicable and in any event within 15
Business Days following the execution and delivery of this Agreement, the
Company and the Purchaser will each file a Notification and Report Form and
related material with the Federal Trade Commission and the Antitrust Division of
the Department of Justice under the HSR Act, will use their respective
reasonable best efforts to obtain termination or expiration of the applicable
waiting period and will make any  submissions pursuant thereto that may be
necessary, proper or advisable.  Notwithstanding the foregoing or any other
provision in this Agreement to the contrary, neither the Company, the Purchaser
nor any of their respective Affiliates will be obligated in connection with the
transactions contemplated by this Agreement to enter into any agreement, consent
decree or other commitment requiring the divestiture (including through the
granting of any license rights) or holding separate of any assets or subject
itself to any restriction on the operation of its or its Subsidiaries’
businesses, or to commence, pursue or defend any litigation.

 

(b)                                 In furtherance of the foregoing, the parties
to this Agreement will cooperate with each other in connection with the making
of all such filings and use reasonable best efforts to (i) furnish all
information required for any application or other filing to be made pursuant to
any applicable Law in connection with the transactions contemplated by this
Agreement, (ii) keep the other party informed in all material respects of any
material communication received by such party from, or given by such party to,
any Governmental Authority and of any material communication received or given
in connection with any proceeding by a private party, in each case relating to
the transactions contemplated by this Agreement, (iii) consult with the other
party prior to taking a position, and permit the other parties to review and
discuss in advance, and consider in good faith the views of the other in
connection with any analyses, appearances, presentations, memoranda, briefs,
white papers, arguments, opinions and proposals before making or submitting any
of the foregoing to any Governmental Authority by or on behalf of either party
in connection with any investigations or proceedings related solely to this
Agreement or the transactions contemplated by this Agreement or given in
connection with any proceeding by a private party and (iv) consult with the
other party in advance of any meeting or conference with, any Governmental
Authority relating to the transactions contemplated by this Agreement or in
connection with any proceeding by a private party relating thereto, and give the
other party the opportunity to attend and participate in such meetings and
conferences (unless prohibited by such Governmental Authority). 

 

19

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, the Company and the Purchaser may, as each deems
advisable and necessary, reasonably designate any competitively sensitive
material provided to the other under this Section 5.3(b) as “Counsel Only
Material.” Such materials and the information contained therein will be given
only to the outside counsel of the recipient and will not be disclosed by
outside counsel to employees, officers, directors or consultants of the
recipient or any of its Affiliates unless express permission is obtained in
advance from the source of the materials (the Company or the Purchaser, as the
case may be) or its legal counsel. Each of the Company and the Purchaser will
cause its respective outside counsels to comply with this Section 5.3(b).
Notwithstanding anything to the contrary in this Section 5.3(b) materials
provided to the other party or its counsel may be redacted to remove references
concerning the valuation of the Company, privileged communications and
competitively sensitive information.

 

(c)                                  The Company will use reasonable best
efforts to promptly cause the Shares to be approved for listing on the Nasdaq
Global Select Market, subject only to official notice of issuance.

 

5.4                               Information Rights.

 

(a)                                 From and after the date hereof and for so
long after the Closing as the Purchaser holds any Shares, the Company will
provide the Purchaser upon its request with (a) copies of all reports,
schedules, forms, statements and other documents filed with or furnished to the
SEC, (b) other publicly available financial and news information produced by the
Company, (c) such information concerning the Company and its Subsidiaries as the
Purchaser may reasonably request (in a manner so as to not unreasonably
interfere in any material respect with the normal business operations of the
Company and without requiring the Company to incur any material cost not
reimbursed by the Purchaser).  In addition, upon the request of the Purchaser
from time to time, the Company will cause members of its senior management to
meet with members of the senior management of the Purchaser (in person or by
conference telephone as agreed by the parties) to provide the Purchaser with a
presentation regarding developments relating to the Company’s business and to
respond to questions from the Purchaser.  The Purchaser may request that the
Company provide senior management presentations not more than once during any
twelve-month period.  No investigation conducted, however, will affect or be
deemed to modify any representation or warranty made in this Agreement. 
Notwithstanding any other provision of this Agreement, neither the delivery of
any notice or information pursuant to this Agreement, nor any information known
or available to any party or inquiry conducted prior to or after the date of
this Agreement, will limit or otherwise affect the remedies available to such
party.

 

(b)                                 All information requested by Purchaser and
provided by or on behalf of the Company under this Section 5.4 will be subject
to the provisions of Section 5.2. Nothing contained in this Section 5.4 will
require the Company to take any action that would, after consultation with
counsel, constitute a waiver of the attorney-client or similar privilege or
violate confidentiality obligations owing to third parties; provided that if any
information is withheld by the Company or any of its Subsidiaries pursuant to
the foregoing, the Company will (i) inform the Purchaser as to the general
nature of what is being withheld and (ii) use its reasonable best efforts to
(A) accommodate any request from the Purchaser for information pursuant to this
Section 5.4 in a manner that does not result in such a waiver or violation or
(B) obtain the required consent of such third party to provide such access or
disclosure.

 

20

--------------------------------------------------------------------------------


 

5.5          Transfer Restrictions.

 

(a)           The Purchaser covenants and agrees that it will not (i) except as
set forth in the Disclosure Schedule, at any time prior to the expiration of the
Restricted Period, directly or indirectly, sell, assign, pledge, hypothecate or
otherwise transfer (or enter into an obligation regarding the future sale,
assignment, pledge or transfer of) (a “Transfer”) any interest in any of the
Shares or Additional Shares (other than to an Affiliate of Purchaser in
accordance with Section 9.6) and (ii) at any time after the date of this
Agreement, make any short sale of, grant any option for the purchase of, or
enter into any hedging or similar transaction with the same economic effect as a
short sale of, any shares of Common Stock, or otherwise establish or increase,
directly or indirectly, a put equivalent position, as defined in
Rule 16(a)-1(h) under the Exchange Act, with respect to the Company’s Equity
Securities.

 

(b)           Notwithstanding Section 5.5(a)(i), the Purchaser at any time may
tender the Shares and Additional Shares in response to a tender or exchange
offer.

 

(c)           The Company may impose stop transfer instructions to effectuate
the provisions of this Section 5.5 and, until the end of the applicable Transfer
restriction period or the Transfer of the Shares or Additional Shares in
accordance with this Section 5.5, may stamp each certificate evidencing any of
the Shares or Additional Shares with the legend set forth in Section 4.7.

 

(d)           Notwithstanding anything in this Agreement to the contrary, except
as otherwise provided in Section 9.6, the holders of the Shares or any
Additional Shares acquired directly or indirectly from the Purchaser in
accordance with the terms of this Agreement will not be entitled to any of the
rights, or be subject to any of the obligations, of the parties set forth in
this Agreement.

 

5.6          Standstill Restrictions.

 

(a)           During the Restricted Period, the Purchaser covenants and agrees
that, unless invited in writing with the approval of a majority of the whole
Board of Directors, it will not, and will not cause or permit any of its
controlled Affiliates to, directly or indirectly:

 

(i)            acquire, offer to acquire or agree to acquire, by purchase or
otherwise, Beneficial Ownership of any Equity Securities (other than Additional
Shares acquired in accordance with Section 5.6(d) or any shares of Common Stock
or other Equity Securities issued by the Company with respect to the Shares or
Additional Shares pursuant to any stock dividend, stock split or other
recapitalization or reclassification of the Common Stock or pursuant to any
shareholder rights or similar plan) or any other security, including any
cash-settled option or other derivative security, that transfers all or any
portion of the economic benefits or risks of the ownership of Equity Securities
to the Purchaser or any of its controlled Affiliates;

 

(ii)           make any statement or proposal to the Company or any of the
Company’s stockholders regarding, or make any public announcement, proposal or
offer (including any “solicitation” of “proxies” as such terms are defined or
used in Regulation 14A of the Exchange Act) with respect to, or otherwise
solicit or effect, or seek or offer or propose to effect (whether directly or
indirectly, publicly or otherwise) (A) any business combination, merger, tender
offer, exchange offer or similar transaction involving the Company or any of its
Subsidiaries, (B) any restructuring, recapitalization, liquidation, dissolution
or similar transaction involving the Company or any of its Subsidiaries,
including any divestiture, break-up or spinoff, or (C) any acquisition of any of
the Company’s or its Subsidiary’s equity securities or rights or options to
acquire interests in the Company’s or its Subsidiary’s equity securities;

 

21

--------------------------------------------------------------------------------


 

(iii)          negotiate, have any discussions or act in concert with, or advise
or knowingly finance, assist or encourage, any other Person in connection with
any of the actions set forth in clauses (i) and (ii) above (it being understood
that, without limiting the generality of the foregoing, the Purchaser and its
controlled Affiliates will not be permitted to act as a joint bidder or
co-bidder with any other Person with  respect to any of the actions set forth in
clause (ii) above);

 

(iv)          request, call or seek to call a meeting of the stockholders of the
Company, nominate any individual for election as a director of the Company at
any meeting of stockholders of the Company, submit any stockholder proposal
(pursuant to Rule 14a-8 promulgated under the Exchange Act or otherwise) to seek
representation on the Board of Directors or any other proposal to be considered
by the stockholders of the Company, or publicly recommend that any other
stockholder vote in favor of, or otherwise publicly comment favorably about, or
solicit votes or proxies for, any such nomination or proposal submitted by
another stockholder of the Company, or otherwise publicly seek to control or
influence the Board of Directors, management or policies of the Company;

 

(v)           deposit any shares of the voting stock of the Company in a voting
trust or similar arrangement or subject any shares of voting stock of the
Company to any voting agreement, pooling arrangement or similar arrangement;

 

(vi)          take any action which would reasonably be expected to require the
Company or any of its Affiliates to make a public announcement regarding any of
the actions set forth in this Section 5.6(a); or

 

(vii)         request that the Company, directly or indirectly, amend, waive or
terminate any provision of this Section 5.6(a) (including this sentence), unless
and until the Person seeking such amendment, waiver or termination has received
the prior written invitation or approval of the Company.

 

(b)           Notwithstanding Section 5.6(a), if the Company determines to
explore a possible process for a sale transaction that would, if consummated,
constitute a Change of Control or otherwise would, if consummated, result in a
direct or indirect sale, spin-off or other divestiture of a material portion of
the Company’s assets, the Company will  notify the Purchaser of such process and
allow the Purchaser to participate therein, on the terms and conditions thereof,
and, solely for such purpose, the restrictions set forth in Section 5.6(a) will
not apply.

 

(c)           Notwithstanding Section 5.6(a), if (i) the Company enters into a
binding definitive agreement with any third party providing for a Change of
Control, (ii) any Person or group acquires Beneficial Ownership of 35.0% or more
of the outstanding Common Stock of the Company, (iii) any Bona Fide Acquiror
makes a public offer to the Company which, if fully subscribed, would result in
such Bona Fide Acquiror acquiring Beneficial Ownership of 35.0% or more of the
outstanding Common Stock of the Company, or publicly announces a proposal to
effect or an intention to engage in a transaction involving a Change of Control
of the Company (any such public offer, proposal or announced intention, a
“Public Proposal”) and, following such Public Proposal contemplated by this
clause (iii), either (A) such Public Proposal has not been publicly withdrawn,
and any other Bona Fide Acquiror makes another Public Proposal within 90 days
after such initial Public Proposal or (B) the Company or its Representatives
provides material non-public information to any such Bona Fide Acquiror or its
Representatives or engages in substantive negotiations with such Bona Fide
Acquiror or its Representatives, (iv) any Bona Fide Acquiror publicly announces
a tender offer for 35.0% or more of the outstanding Common Stock of the Company
and files a tender offer statement under Section 14(d)(1) or 13(e)(1) of the
Exchange Act, or (v) any Person or group makes a non-public offer or proposal to
the Company or its Representatives for a transaction involving a Change of
Control and the Company or its Representatives provides material non-public
information to such Person or group or its Representatives or engages in
substantive negotiations with such Person or group or its Representatives, then
the provisions of Section 5.6(a) will terminate solely to the extent necessary
to facilitate a public or private offer by the Purchaser or its Affiliates to
acquire directly or indirectly at least a majority of the outstanding shares of
Common Stock or all or substantially all of the Company’s assets.

 

22

--------------------------------------------------------------------------------


 

Furthermore, nothing in this Agreement shall be construed to prohibit Purchaser
or its Affiliates from submitting to the Chairman of the Board of Directors or
Chief Executive Officer of the Company one or more confidential proposals or
offers for a potential transaction (including a Change of Control transaction)
with the Company or from taking any action contemplated by the Commercial
Agreement.   Except as otherwise permitted by the first sentence of this Section
5.6(c) (in which case the limitation in this sentence shall not apply), prior to
submitting a written confidential proposal or offer during the Restricted Period
relating to any Change of Control transaction, the Purchaser or its Affiliate
will advise the Company of its intention and will refrain from submitting such
proposal or offer if affirmatively so requested by the Company based on action
by its Board of Directors.  The Board of Directors will have the sole and
absolute discretion whether to accept any such proposal or offer.

 

(d)           Notwithstanding Section 5.6(a)(i), the Purchaser will be entitled
to purchase, from time to time in one or more transactions, in the open market
or in privately negotiated transactions with holders of outstanding shares of
Common Stock, additional shares of Common Stock (any such shares so acquired,
the “Additional Shares”); provided that, when taken together with all other
shares of Common Stock Beneficially Owned by the Purchaser and its controlled
Affiliates at the time such transaction is consummated, such purchase will not
as of the time of such purchase result in the Purchaser and its controlled
Affiliates being the Beneficial Owner of more than 16.0% of the aggregate number
of shares of Common Stock outstanding, as reported in the most recent report
filed by the Company with the SEC containing such information as of such time.

 

5.7          Conduct of Business by the Company. The Company agrees that, from
the date of this Agreement until the Closing, neither the Company nor any of its
Subsidiaries will, except as set forth in the Disclosure Schedule or as
specifically contemplated in this Agreement, directly or indirectly:

 

(a)           amend or otherwise change its Organizational Documents in a manner
adverse to the Purchaser other than the change of the Company’s name as
contemplated in the Definitive Proxy Statement on Schedule 14A filed by the
Company with the SEC on January 21, 2014;

 

(b)           issue, sell, pledge, dispose of, grant, encumber, or authorize the
issuance, sale, license, pledge, disposition, grant or encumbrance of, (i) any
shares of any class of share capital or other ownership interest of the Company
or any of its Subsidiaries, or any options, warrants, convertible securities or
other rights of any kind to acquire any such shares or any other ownership
interest (including any phantom interest), of the Company or any of its
Subsidiaries (other than (A) the issuance of shares of Common Stock upon the
exercise or vesting of Equity Securities outstanding as of the date of this
Agreement issued pursuant to the Equity Compensation Plans and (B) the grant of
securities pursuant to employee or director stock award or incentive
compensation or similar plans, or in connection with employment offers in the
ordinary course, in all cases under this clause (B), in an aggregate amount not
to exceed 1.0% of the issued and outstanding Equity Securities) or (ii) any
material assets of the Company or any of its Subsidiaries;

 

23

--------------------------------------------------------------------------------


 

(c)           take any action to adopt or implement a plan of complete or
partial liquidation, dissolution, merger, consolidation, restructuring or other
reorganization, other than any such actions taken with respect to the
Subsidiaries of the Company in the ordinary course of business;

 

(d)           declare, set aside, make or pay any dividend or other
distribution, payable in cash, securities, property or otherwise, other than
quarterly dividends in the ordinary course (in a per share amount not in excess
of $0.35) or dividends by wholly-owned Subsidiaries of the Company to the
Company or to other wholly-owned Subsidiaries;

 

(e)           reclassify, combine, split, subdivide or redeem, or purchase or
otherwise acquire, directly or indirectly, any of its capital stock;

 

(f)            knowingly take any actions or omit to take any actions that would
or would reasonably be expected to (i) result in any of the conditions set forth
in Section 7 not being satisfied, (ii) result in new or additional required
approvals from any Governmental Authority that would reasonably be expected to
prevent or materially delay the consummation of the transactions contemplated by
the Transaction Documents or (iii) materially impair, interfere with, hinder or
delay the ability of the Company or the Purchaser to consummate the transactions
contemplated by the Transaction Documents; or

 

(g)           enter into any agreement or otherwise make a commitment to do any
of the foregoing.

 

Nothing contained in this Agreement will give the Purchaser, directly or
indirectly, rights to control or direct the Company’s or its Subsidiaries’
operations.

 

5.8          Indemnification. Subject to Section 9.5, from and after the
Closing, the Company will defend, protect, indemnify and hold harmless the
Purchaser and each of the Affiliates of the Purchaser, and its and their
respective directors, officers, employees, representatives and agents (the
“Indemnitees”), to the fullest extent lawful from and against any and all
Actions, causes of action, suits, claims, losses (including losses from the
diminution of value of any securities issued to Purchaser pursuant to the
Transaction Documents), costs, penalties, fees, judgments, amounts paid in
settlement, liabilities and damages, and expenses in connection therewith
(irrespective of whether any such Indemnitee is a party to the action for which
indemnification hereunder is sought), and including reasonable attorneys’ fees
and disbursements (the “Indemnified Liabilities”), incurred by any Indemnitee as
a result of, or arising out of or relating to (a) any inaccuracy in or
misrepresentation or breach of any representation or warranty made by the
Company in the Transaction Documents (other than in the Commercial Agreement,
which matters are addressed therein) (in each case, without giving effect to any
“materiality” or “Material Adverse Effect” qualifications) or (b) any breach of
any covenant, agreement or obligation of the Company contained in the
Transaction Documents (other than in the Commercial Agreement, which matters are
addressed therein). Notwithstanding the foregoing, except in the case of fraud,
the Company will have no duty to indemnify the Indemnitees for Indemnified
Liabilities (i) unless and until the aggregate Indemnified Liabilities for which
it would otherwise be liable under this Agreement exceed an amount equal to 1%
of the Purchase Price paid by the Purchaser for the Shares (at which point the
Company will be liable only for Indemnified Liabilities in excess of such
amount) or (ii) in the aggregate in excess of the Purchase Price paid by the
Purchaser for the Shares.

 

5.9          Board Observer.  From and after July 1, 2014, so long as (a) 100%
of the Shares continue to be Beneficially Owned by the Purchaser and (b) there
is no member of the Company’s Board of Directors, other than the Company’s Chief
Executive Officer, that has relevant experience in the cold beverage industry,
as determined by the Purchaser in its sole discretion, the Purchaser will have
the right to designate a representative (the “Board Observer”) to act as a
non-voting observer of meetings of the Board of Directors with the right to
receive notice of and attend or otherwise participate in all meetings of the
Board of Directors and to receive all information furnished to the Company’s
directors at the same time as it is so furnished; provided that (i) the Board of
Directors will have the right to approve the Board Observer (such approval not
to be unreasonably withheld, conditioned or delayed) and (ii) the Board of
Directors may exclude the Board Observer from such portions of any meeting where
the Board of Directors reasonably determines that such exclusion is necessary to
preserve attorney-client privilege or to avoid a conflict of interest.

 

24

--------------------------------------------------------------------------------


 

The Purchaser, in consideration of its attendance and participation at such
meetings, hereby agrees to cause the Board Observer to be bound by and comply
with the Company’s confidentiality, trading windows and black-out policies
applicable to insiders and others receiving the Company’s confidential and
proprietary information in the forms provided to the Purchaser prior to the date
of this Agreement, as amended from time to time (provided that no such policies
shall restrict the Board Observer from making disclosures of information to
Purchaser and its Affiliates, it being understood that any information so
disclosed will be subject to the first sentence of Section 5.4).

 

5.10        Preemptive Rights.

 

(a)           Except as set forth in the Disclosure Schedule, if the Company
engages in any transaction involving the direct or indirect sale or issuance of
Covered Securities by the Company, the Purchaser will be afforded the
opportunity to acquire from the Company, for the same price and on the same
terms as such Covered Securities are offered, up to an amount (the “Amount”)
equal to (i) the total number of shares or other units of Covered Securities
being offered multiplied by (ii) the percentage determined by dividing the
number of Shares and Additional Shares then Beneficially Owned by the Purchaser
by the aggregate number of shares of Common Stock then outstanding.

 

(b)           If the Company proposes to engage in a transaction involving the
direct or indirect sale or issuance of Covered Securities, the Company will
first submit written notice (the “Notice of Preemptive Rights”) to the Purchaser
disclosing the terms of the proposed sale or issuance transaction (which notice
will set forth all material terms, including price, number of securities or
aggregate principal amount, as applicable, and the type of securities to be sold
or issued).  The Notice of Preemptive Rights will include an offer to the
Purchaser to purchase up to the Purchaser’s Amount of such Covered Securities on
terms and conditions, including price, not less favorable to the Purchaser than
those on which the Company proposes to sell such Covered Securities to the third
party or parties.  Such offer as set forth in the Notice of Preemptive Rights
will remain open for a period of at least 15 Business Days after the Notice of
Preemptive Rights is delivered, prior to the expiration of which period the
Purchaser may accept such offer by written notice to the Company setting forth
the number of Covered Securities that the Purchaser intends to purchase.

 

(c)           Any Covered Securities covered by a Notice of Preemptive Rights
which are not purchased by the Purchaser pursuant to Section 5.10(b) may be sold
by the Company to a third party or parties at any time within 180 days following
the expiration of the 15 Business Day period specified in Section 5.10(b);
provided that each of the price and the other terms and conditions of such sale
are not more favorable to such third parties than as set forth in the Notice of
Preemptive Rights.  For the avoidance of doubt, any sale or issuance of Covered
Securities other than in compliance with this Section 5.10(c) will require
delivery of a new Notice of Preemptive Rights.

 

(d)           Notwithstanding anything to the contrary contained herein, this
Section 5.10 will cease to be effective at any time after the Closing that the
Purchaser no longer has Beneficial Ownership of 100% of the Shares.

 

25

--------------------------------------------------------------------------------


 

5.11        Anti-Takeover Measures.

 

(a)           The Company will not take any action that would cause the
Purchaser or its Affiliates, any of the Transaction Documents or any of the
transactions contemplated by the Transaction Documents to be subject to any of
the requirements imposed by Section 203 of the DGCL or under any “control share
acquisition,” “fair price,” “moratorium” or other anti-takeover law, and will
take all necessary steps within its control to exempt (and ensure the continued
exemption of) the Transaction Documents and the transactions contemplated by the
Transaction Documents from such Laws, as now or hereafter in effect.

 

(b)           If the Company after the date of this Agreement (including after
termination of the Restricted Period) adopts any “poison pill” or similar
shareholder rights plan or agreement or any anti-takeover provision in any
Organizational Document of the Company or its Subsidiaries, the terms of such
plan, agreement or provision will expressly permit the acquisition and ownership
by the Purchaser and its Affiliates of the Shares and Additional Shares in
accordance with, and subject to the terms and conditions of, this Agreement, and
the acquisition and ownership by Purchaser and its Affiliates of any additional
Equity Securities to the extent not prohibited by this Agreement and so long as
the Purchaser and its Affiliates Beneficially Own not more than 20.1% of the
aggregate number of shares of Common Stock outstanding on a fully diluted basis,
as reported in the most recent report filed by the Company with the SEC
containing such information as of such time.

 

Section 6.              Registration Rights.

 

6.1          Demand Registration

 

.  At any time following the third anniversary of the Closing Date, the
Purchaser may request in writing (“Request”) (which Request will specify the
Registrable Securities intended to be disposed and the intended method of
distribution thereof) that the Company register under the Securities Act all or
part of the Registrable Securities that are Beneficially Owned by the Purchaser
(a) on a Registration Statement on Form S-3 or other available form (a “Demand
Registration”) or (b) on a Shelf Registration Statement covering any Registrable
Securities (or otherwise designating an existing Shelf Registration Statement
with the SEC to cover the Registrable Securities) (“Shelf Registration”).  Each
Request pursuant to this Section 6.1 will be in writing and will specify the
number of Registrable Securities requested to be registered.

 

6.2          Restrictions on Demand Registrations.  Notwithstanding anything to
the contrary in this Agreement, the Purchaser may not make more than three
Requests for Demand Registration and not more than three Requests for Shelf
Registration.  The Company may on up to two occasions postpone for up to 120
days the filing or the effectiveness of a Registration Statement if the Board of
Directors determines in good faith that such Demand Registration or Shelf
Registration, as the case may be, would reasonably be expected to have a
material adverse effect on any acquisition of assets (other than in the ordinary
course of business), merger, consolidation, tender offer or any other material
business transaction by the Company or any of its Subsidiaries; provided that in
such event, the Purchaser will be entitled to withdraw such Request and, if such
Request is withdrawn, such Request will not count as one of the permitted
Requests.

 

6.3          Selection of Underwriters; Underwritten Offering.  If the Purchaser
so elects in writing delivered to the Company, the Company will use its
reasonable best efforts to cause a Demand Registration to be in the form of an
underwritten offering.  The Company will have the right to select the managing
underwriter and managers to administer the offering, subject to such managing
underwriter being a nationally recognized investment bank reasonably acceptable
to the Purchaser.  The Purchaser may not participate in any registration
hereunder which is underwritten unless the Purchaser (a) agrees to sell the
Registrable Securities held by the Purchaser on the basis provided in any
underwriting agreement with the underwriters and (b) completes and executes all
questionnaires, powers of attorney, indemnities, underwriting agreements and
other documents reasonably required under the terms of such underwriting
arrangements.

 

26

--------------------------------------------------------------------------------


 

6.4          Piggyback Registrations.

 

(a)           After the third anniversary of the Closing Date, if the Company
determines to register any of its securities either for its own account or the
account of a security holder or holders, other than a registration pursuant to
Section 6.1, a registration relating solely to employee or director benefit
plans or employee dividend reinvestment plans, a registration relating to the
offer and sale of debt securities, a registration relating solely to a corporate
reorganization (including by way of merger of the Company or any of its
Subsidiaries with any other business) or acquisition of another business or a
registration on any registration form that does not permit secondary sales (a
“Piggyback Registration”), the Company will (i) promptly give written notice of
the proposed Piggyback Registration to the Purchaser and (ii) subject to
Sections 6.4(b) and 6.4(c), include in such Piggyback Registration and in any
underwriting involved therein all of such Registrable Securities as are
specified in a written request or requests made by the Purchaser received by the
Company within 10 Business Days after such written notice from the Company is
given to the Purchaser.

 

(b)           If a Piggyback Registration is an underwritten primary
registration on behalf of the Company, and the managing underwriters advise the
Company in writing that in their opinion the number of securities requested to
be included in such registration exceeds the number which can be sold in an
orderly manner in such offering within a price range acceptable to the Company,
the Company will include in such registration (i) first, the securities the
Company proposes to sell, (ii) second, the securities requested to be included
in such registration by holders that are contractually entitled to include such
securities therein pursuant to any written agreement entered into by the Company
prior to the date of this Agreement (the “Other Registrable Securities”) pro
rata, on the basis of the number of shares of Common Stock held by the Purchaser
and the holders of the other Registrable Securities and the Registrable
Securities requested to be included in such registration by the Purchaser and
(iii) third, any other securities requested to be included in such registration.
If a Piggyback Registration is an underwritten secondary registration on behalf
of any holder of Other Registrable Securities, and the managing underwriters
advise the Company in writing that in their opinion the number of securities
requested to be included in such registration exceeds the number which can be
sold in an orderly manner in such offering within a price range acceptable to
the holders of Other Registrable Securities, the Company will include in such
registration (A) first, the Other Registrable Securities requested to be
included in such registration by the holders thereof, (B) second, the
Registrable Securities requested to be included in such registration by the
Purchaser and (C) third, any other securities requested to be included in such
registration.

 

(c)           The Company and any holder of Other Registrable Securities
initiating any registration will have the right to, in its sole discretion,
defer, terminate or withdraw any registration initiated by it under this
Section 6.4 whether or not the Purchaser has elected to include any Registrable
Securities in such registration. Notwithstanding anything contained herein, in
the event that the SEC or applicable federal securities laws and regulations
prohibit the Company from including all of the Registrable Securities requested
by the Purchaser to be registered in a registration statement pursuant to this
Section 6.4, then the Company will be obligated to include in such registration
statement only such limited portion of the Registrable Securities as is
permitted by the SEC or such federal securities laws and regulations.

 

6.5          Withdrawals.  The Purchaser may withdraw all or any part of the
Registrable Securities from a Registration Statement at any time prior to the
effective date of such Registration Statement.  If such withdrawal is made
primarily as a result of the failure of the Company to comply with any provision
of this Agreement, then such Request will not count as one of the permitted
Requests and the Company will be responsible for the payment of all Registration
Expenses in connection with such registration.

 

27

--------------------------------------------------------------------------------


 

In the case of any other withdrawal, the Purchaser may elect either to pay for
the Registration Expenses associated with the withdrawn registration or to
forfeit one request.

 

6.6          Registration Procedures.  Whenever the Purchaser has made a Request
in accordance with Section 6.1 that any Registrable Securities be registered
pursuant to this Agreement, the Company will:

 

(a)           not later than the 30th calendar day after the receipt by the
Company of such a Request, prepare and file with the SEC a Required Registration
Statement or Required Shelf Registration Statement, as the case may be,
providing for the registration under the Securities Act of the Registrable
Securities which the Company has been so requested to register in accordance
with the intended methods of distribution thereof specified in such Request or 
requests, and will use reasonable best efforts to have such Required
Registration Statement or Required Shelf Registration Statement, as the case may
be, declared effective by the SEC as soon as practicable thereafter and to keep
such Required Registration Statement or Required Shelf Registration Statement,
as the case may be, continuously effective (i) in the case of a Demand
Registration, for a period of at least 180 calendar days (or, in the case of an
underwritten offering, such period as the underwriters will reasonably require)
following the date on which such Required Registration Statement is declared
effective (or such shorter period which will terminate when all of the
Registrable Securities covered by such Required Registration Statement have been
sold pursuant thereto) or (ii) in the case of a Shelf Registration, until such
time as all Registrable Securities covered by such Required Shelf Registration
Statement have been sold pursuant thereto, including, in either case, if
necessary, by filing with the SEC a post-effective amendment or a supplement to
the Required Registration Statement or Required Shelf Registration Statement or
the related prospectus or any document incorporated therein by reference or by
filing any other required document or otherwise supplementing or amending the
Required Registration Statement or Required Shelf Registration Statement, if
required by the rules, regulations or instructions applicable to the
registration form used by the Company for such Required Registration Statement
or Required Shelf Registration Statement or by the Securities Act, the Exchange
Act, any state securities or blue sky laws, or any rules and regulations
thereunder;

 

(b)           prepare and file with the SEC such amendments and supplements to
such Registration Statement and the prospectus used in connection therewith as
may be necessary to comply with the provisions of the Securities Act with
respect to the disposition of all securities covered by such Registration
Statement for the period set forth in (a) above;

 

(c)           furnish to the Purchaser such number of copies of such
Registration Statement, each amendment and supplement thereto, the prospectus
included in such Registration Statement (including each preliminary prospectus)
and such other documents as the Purchaser may reasonably request in order to
facilitate the disposition of the Registrable Securities owned by the Purchaser;

 

(d)           use its reasonable best efforts to register or qualify such
Registrable Securities under such other securities or blue sky laws of such
jurisdictions as the Purchaser reasonably requests and do any and all other acts
and things which may be reasonably necessary or advisable to enable the
Purchaser to consummate the disposition in such jurisdictions of the Registrable
Securities owned by the Purchaser; provided that the Company will not be
required to (i) qualify generally to do business in any jurisdiction where it
would not otherwise be required to qualify or (ii) consent to general service of
process in any such jurisdiction;

 

(e)           in the event of any underwritten public offering, enter into and
perform its obligations under an underwriting agreement, in usual and customary
form, with the managing underwriters of such offering and take such other
actions as are prudent and reasonably required in order to expedite or
facilitate the disposition of such Registrable Securities, including causing its
officers to participate in “road shows” and other information meetings organized
by the managing underwriters;

 

28

--------------------------------------------------------------------------------


 

(f)            notify the Purchaser, at any time when a prospectus relating
thereto is required to be delivered under the Securities Act, of the happening
of any event as a result of which the prospectus included in such Registration
Statement contains an untrue statement of a material fact or omits any fact
necessary to make the statements therein not misleading, and in such case, the
Company will promptly prepare a supplement or amendment to such prospectus so
that, as thereafter delivered to the purchasers of such Registrable Securities,
such prospectus will not contain an untrue statement of a material fact or omit
to state any fact necessary to make the statements therein not misleading;

 

(g)           use its reasonable best efforts to cause all such Registrable
Securities which are registered to be listed on each securities exchange on
which similar securities issued by the Company are then listed;

 

(h)           enter into such customary agreements and take all such other
actions as the Purchaser or the underwriters, if any, reasonably request in
order to expedite or facilitate the disposition of such Registrable Securities;

 

(i)            make available for inspection by the Purchaser, any underwriter
participating in any disposition pursuant to such Registration Statement and any
attorney, accountant or other agent retained by the Purchaser or any
underwriter, all financial and other records, pertinent corporate documents and
properties of the Company, and cause the Company’s officers, directors,
employees and independent accountants to supply all information reasonably
requested by the Purchaser or any underwriter, attorney, accountant or agent in
connection with such Registration Statement;

 

(j)            if such sale is pursuant to an underwritten offering, use
reasonable best efforts to obtain “comfort” letters dated the pricing date of
the offering of the Registrable Securities and the date of the closing under the
underwriting agreement from the Company’s independent public accountants in
customary form and covering such matters of the type customarily covered by
“comfort” letters as the managing underwriter reasonably requests;

 

(k)           use reasonable best efforts to furnish, at the request of the
Purchaser on the date such securities are delivered to the underwriters for sale
pursuant to such registration or are otherwise sold pursuant thereto, an
opinion, dated such date, of counsel representing the Company for the purposes
of such registration, addressed to the underwriters, if any, and to the seller
making such request, covering such legal matters with respect to the
registration in respect of which such opinion is being given as the
underwriters, if any, and the seller may reasonably request and are customarily
included in such opinions;

 

(l)            use reasonable best efforts to obtain the withdrawal of any order
suspending the effectiveness of the Registration Statement registering such
Registrable Securities;

 

(m)          otherwise use its reasonable best efforts to comply with all
applicable rules and regulations of the SEC, and make available to its security
holders, as soon as reasonably practicable but no later than 15 months after the
effective date of the Registration Statement, an earnings statement covering the
period of at least twelve months beginning with the first day of the Company’s
first full calendar quarter after the effective date of the Registration
Statement, which earnings statement will satisfy the provisions of
Section 11(a) of the Securities Act and Rule 158 thereunder;

 

29

--------------------------------------------------------------------------------


 

(n)           cooperate with the Purchaser and each underwriter participating in
the disposition of such Registrable Securities and their respective counsel in
connection with any filings required to be made with Financial Industry
Regulatory Authority;

 

(o)           promptly notify in writing the Purchaser and the underwriter, if
any, of the following events:

 

(i)            the effectiveness of any such Registration Statement;

 

(ii)           any request by the SEC for amendments or supplements to the
Registration Statement or the prospectus or for additional information and when
same has been filed and become effective;

 

(iii)          the issuance by the SEC of any stop order suspending the
effectiveness of the Registration Statement or the initiation of any proceedings
by any person for that purpose; and

 

(iv)          the receipt by the Company of any notification with respect to the
suspension of the qualification of the Registrable Securities for the sale under
the securities or blue sky laws of any jurisdiction or the initiation or threat
of any proceeding for such purpose;

 

(p)           if requested by any underwriter, agree, and cause the Company and
any directors or officers of the Company to agree, to be bound by customer
“lock-up” agreements restricting the ability to dispose of Company securities;
and

 

(q)           use reasonable best efforts to take all other steps reasonably
necessary to effect the registration of the Registrable Securities contemplated
hereby.

 

If any such registration or comparable statement refers to the Purchaser by name
or otherwise as the holder of any securities of the Company and if in its sole
and exclusive judgment, the Purchaser is or might be deemed to be a controlling
person of the Company, the Purchaser will have the right to require (i) the
insertion therein of language, in form and substance satisfactory to the
Purchaser and presented to the Company in writing, to the effect that the
holding by the Purchaser of such securities is not to be construed as a
recommendation by the Purchaser of the investment quality of the Company’s
securities covered thereby and that such holding does not imply that the
Purchaser will assist in meeting any future financial requirements of the
Company or (ii) in the event that such reference to the Purchaser by name or
otherwise is not required by the Securities Act or any similar federal statute
then in force, the deletion of the reference to the Purchaser; provided that
with respect to this clause (ii) the Purchaser must furnish to the Company an
opinion of counsel to such effect, which opinion and counsel will be reasonably
satisfactory to the Company.  In connection with any Registration Statement in
which the Purchaser is participating, the Purchaser will furnish to the Company
in writing such information and affidavits as the Company reasonably requests
specifically for use in connection with any such Registration Statement or
prospectus.

 

6.7          Removal of Legends.  In the case of a transaction pursuant to
clause (a) of the following sentence, the Purchaser hereby covenants and agrees
with the Company not to make any sale of the Registrable Securities under any
Registration Statement without complying with the provisions of this Agreement
and without causing the prospectus delivery requirements under the Securities
Act to be satisfied.  The legend set forth in Section 4.7 will be removed and
the Company will issue a certificate without such legend if (a) such Registrable
Securities are registered for resale under the Securities Act, (b) in connection
with a sale, assignment or other transfer that may be made without registration
under the applicable requirements of the Securities Act, or (c) the Purchaser
provides the Company with reasonable assurance that such Registrable Securities
can be sold, assigned or transferred pursuant to Rule 144.

 

30

--------------------------------------------------------------------------------


 

Following the effective date of the Registration Statement or other information
or assurances referred to in the preceding sentence, the Company will as soon as
reasonably practicable following the delivery by the Purchaser to the Company or
the Company’s transfer agent of a legended certificate representing such
Registrable Securities, deliver or cause to be delivered to the Purchaser a
certificate representing such Registrable Securities that is free from all
restrictive and other legends.

 

6.8          Suspension.  The Purchaser acknowledges that there may be times
when the Company must suspend the use of the prospectus forming a part of the
Registration Statement (a “Suspension”) until such time as an amendment to the
Registration Statement has been filed by the Company and declared effective by
the SEC, or until such time as the Company has filed an appropriate report with
the SEC pursuant to the Exchange Act.  The Purchaser hereby covenants and agrees
that it will not sell any Registrable Securities pursuant to such prospectus
during the period commencing at the time at which the Company gives the
Purchaser written notice of a Suspension of the use of such prospectus and
ending at the time the Company gives the Purchaser written notice that the
Purchaser may thereafter effect sales pursuant to such prospectus (the
“Suspension End Date”).  Following the Suspension End Date, the Company will
promptly notify the Purchaser in writing that the use of the prospectus may be
resumed and will provide the Purchaser with a copy of any amendment to the
Registration Statement or supplement to the prospectus.

 

6.9          Registration Expenses.  All expenses incident to the Company’s
performance of or compliance with this Section 6, including all registration and
filing fees, fees and expenses of compliance with securities or blue sky laws,
printing expenses, messenger and delivery expenses, the Company’s internal
expenses (including all salaries and expenses of its officers and employees
performing legal or accounting duties), the expense of any annual audit or
quarterly review, the expense of any liability insurance, the expenses and fees
for listing the securities to be registered on each securities exchange on which
similar securities issued by the Company are then listed and fees and
disbursements of counsel for the Company and all independent certified public
accountants retained by the Company (all such expenses being herein called
“Registration Expenses”), will be borne by the Company.  The Purchaser will pay
all fees, costs and expenses of its counsel, accountants, advisers or
representatives and all expenses of any broker’s commission or underwriter’s
discount or commission relating to the registration and sale of Registrable
Securities pursuant to this Agreement.

 

6.10        Rule 144 Reporting.  With a view to making available to the
Purchaser the benefits of certain rules and regulations of the SEC which may
permit the sale of the Registrable Securities to the public without
registration, the Company agrees to use its reasonable best efforts to:

 

(a)           make and keep public information available, as those terms are
understood and defined in Rule 144 or any similar or analogous rule promulgated
under the Securities Act, at all times after the effective date of the first
registration filed by the Company for an offering of its securities to the
general public;

 

(b)           file with the SEC, in a timely manner, all reports and other
documents required of the Company under the Exchange Act; and

 

(c)           so long as the Purchaser owns any Registrable Securities, furnish
to the Purchaser promptly upon request (i) a written statement by the Company as
to its compliance with the reporting requirements of Rule 144 of the Securities
Act and of the Exchange Act, (ii) a copy of the most recent annual or quarterly
report of the Company filed with the SEC and (iii) such other reports and
documents as the Purchaser may reasonably request in connection with availing
itself of any rule or regulation of the SEC allowing it to sell any such
securities without registration.

 

31

--------------------------------------------------------------------------------


 

6.11        Company Indemnification.  The Company agrees to indemnify and hold
harmless, to the extent permitted by law, the Purchaser, its Affiliates and each
of its and their respective directors, officers, partners, members and agents
and directors and each Person, if any, who controls the Purchaser (within the
meaning of the Securities Act or the Exchange Act) from and against (i) any and
all losses, claims, damages, liabilities and expenses whatsoever (including
reasonable expenses of investigation and reasonable attorneys’ fees and
expenses) caused by, arising out of or relating to any untrue or alleged untrue
statement of material fact contained in any Registration Statement, prospectus
or preliminary prospectus or any amendment thereof or supplement thereto
covering the resale of any Registrable Securities by or on behalf of the
Purchaser or any omission or alleged omission of a material fact required to be
stated therein or necessary to make the statements therein and (ii) any and all
losses, claims, damages, liabilities and expenses whatsoever (including
reasonable expenses of investigation and reasonable attorneys’ fees and
expenses) to the extent of the aggregate amount paid in settlement of any
litigation, or investigation or proceeding by any Governmental Authority,
commenced or threatened, or of any claim whatsoever based upon any such untrue
statement or omission, or any such alleged untrue statement or omission, if such
settlement is effected with the written consent of the Company (which will not
be unreasonably withheld); in each case, except insofar as the same are caused
by or based upon any information furnished in writing to the Company by the
Purchaser expressly for use therein.  In connection with an underwritten
offering, the Company will indemnify any underwriters of the Registrable
Securities, their directors and officers and each Person who controls such
underwriters (within the meaning of the Securities Act or the Exchange Act) to
the same extent as provided above with respect to the indemnification of the
Purchaser.

 

6.12        Purchaser Indemnification.  The Purchaser agrees to indemnify and
hold harmless, to the extent permitted by law, the Company, its Affiliates, its
and their respective directors, officers, partners, members and agents and each
Person, if any, who controls the Company (within the meaning of the Securities
Act or the Exchange Act) from and against any and all losses, claims, damages,
liabilities and expenses (including reasonable expenses of investigation and
reasonable attorneys’ fees and expenses) caused by, arising out of or relating
to any untrue or alleged untrue statement of material fact contained in the
Registration Statement, prospectus or preliminary prospectus or any amendment
thereof or supplement thereto covering the resale of any Registrable Securities
by or on behalf of the Purchaser or any omission or alleged omission of a
material fact required to be stated therein or necessary to make the statements
therein not misleading, but only to the extent that such untrue statement or
omission is contained in any information or affidavit so furnished in writing by
the Purchaser expressly stated to be used in connection with such Registration
Statement.

 

6.13        Resolution of Claims.  Any Person entitled to indemnification
pursuant to this Section 6 will give prompt written notice to the indemnifying
party of any claim with respect to which it seeks indemnification; provided that
the failure so to notify the indemnifying party will not relieve the
indemnifying party of any liability that it may have to the indemnified party
hereunder except to the extent that the indemnifying party is materially
prejudiced or otherwise forfeits substantive rights or defenses by reason of
such failure.  If notice of commencement of any such action is given to the
indemnifying party as above provided, the indemnifying party will be entitled to
participate in and, to the extent it may wish, jointly with any other
indemnifying party similarly notified, to assume the defense of such action at
its own expense, with counsel chosen by it and reasonably satisfactory to such
indemnified party.  The indemnified party will have the right to employ separate
counsel in any such action and participate in the defense thereof, but the fees
and expenses of such counsel will be paid by the indemnified party unless
(a) the indemnifying party agrees to pay the same, (b) the indemnifying party
fails to assume the defense of such action with counsel reasonably satisfactory
to the indemnified party or (c) the named parties to any such action (including
any impleaded parties) include both the indemnifying party and the indemnified
party and such parties have been advised by such counsel that either
(i) representation of such indemnified party and the indemnifying party by the
same counsel would be inappropriate under applicable standards of professional
conduct or (ii) it is reasonably foreseeable that there will be one or more
material legal defenses available to the indemnified party which are different
from or additional to those available to the indemnifying party.

 

32

--------------------------------------------------------------------------------


 

In any of such cases, the indemnified party will have the right to participate
in the defense of such action with its own counsel, the reasonable fees and
expenses of which will be paid by the indemnifying party, it being understood,
however, that the indemnifying party will not be liable for the fees and
expenses of more than one separate firm of attorneys (in addition to any local
counsel) for all indemnified parties. No indemnifying party will be liable for
any settlement entered into without its written consent.  No indemnifying party
will, without the consent of such indemnified party, effect any settlement of
any pending or threatened proceeding in respect of which such indemnified party
is a party and indemnity has been sought hereunder by such indemnified party,
unless such settlement includes an unconditional release of such indemnified
party from all liability for claims that are the subject matter of such
proceeding.

 

6.14        Contribution.  If the indemnification provided for in Section 6.11
or 6.12 is held by a court of competent jurisdiction to be unavailable to an
indemnified party with respect to any losses, claims, damages or liabilities
referred to herein, the indemnifying party, in lieu of indemnifying such
indemnified party thereunder, will to the extent permitted by applicable law
contribute to the amount paid or payable by such indemnified party as a result
of such loss, claim, damage or liability in such proportion as is appropriate to
reflect the relative fault of the indemnifying party on the one hand and of the
indemnified party on the other in connection with such loss, claim, damage or
liability, as well as any other relevant equitable considerations. The relative
fault of the indemnifying party and of the indemnified party will be determined
by a court of law by reference to, among other things, if it relates to an
untrue or alleged untrue statement of a material fact or the omission to state a
material fact in a Registration Statement, prospectus or preliminary prospectus
or any amendment thereof or supplement thereof covering the resale of any
Registrable Securities by or on behalf of the holder of Registrable Securities,
whether the untrue or alleged untrue statement of a material fact or the
omission to state a material fact relates to information supplied by the
indemnifying party or by the indemnified party and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission.  The amount paid or payable by a party as a result of any
loss, claim, damage or liability referred to above will be deemed to include,
subject to the limitations set forth in this Section 6.14, any legal or other
fees, charges or expenses reasonably incurred by such party in connection with
any investigation or proceeding. The parties hereto agree that it would not be
just and equitable if contribution pursuant to this Section 6.14 were determined
by pro rata allocation or by any other method of allocation which does not take
account of the equitable considerations referred to in this Section 6.14.  No
Person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) will be entitled to contribution from any
Person who was not guilty of such fraudulent misrepresentation.

 

Section 7.              Closing Conditions.

 

7.1          Conditions to the Obligation of the Purchaser. The obligation of
the Purchaser to complete the transactions contemplated by this Agreement is
subject to the satisfaction of, or compliance with, on or before the Closing
Date, each of the following conditions (any of which may be waived by the
Purchaser, in whole or in part):

 

(a)           the representations and warranties of the Company in Section 3
that are qualified by “materiality” or “Material Adverse Effect” must be true
and correct in all respects and the representations and warranties of the
Company in Section 3 that are not so qualified must be true and correct in all
material respects (provided that the representations and warranties of the
Company in Section 3.6 must be true and correct in all but de minimis respects),
in each case, as of the date of this Agreement and as of the Closing (except to
the extent any such representation or warranty speaks as of the date of this
Agreement or any other specific date, in which case such representation or
warranty must have been so true and correct as of such date);

 

33

--------------------------------------------------------------------------------


 

(b)           all of the covenants and agreements the Company is required to
perform or comply with under this Agreement on or before the Closing Date must
have been duly performed and complied with in all material respects;

 

(c)           all applicable waiting periods (and any extensions thereof) under
the HSR Act must have expired or otherwise terminated;

 

(d)           there must not be in effect any federal, state, local, municipal,
foreign, international, multinational or other law, statute, rule, regulation,
ordinance or code or any order, injunction, judgment, decree, ruling, assessment
or arbitration award of any Governmental Authority that would prohibit or make
illegal the consummation of the transactions contemplated by this Agreement or
cause the transactions contemplated by this Agreement to be rescinded following
consummation;

 

(e)           since the date of this Agreement, no Material Adverse Effect shall
have occurred;

 

(f)            the Company must have notified the Nasdaq Global Select Market of
the issuance of the Shares; and

 

(g)           the Commercial Agreement must remain in full force and effect.

 

7.2          Conditions to the Obligation of the Company.  The obligation of the
Company to complete the transactions contemplated by this Agreement is subject
to the satisfaction of, or compliance with, on or before the Closing Date, each
of the following conditions (any of which may be waived by the Company, in whole
or in part):

 

(a)           the representations and warranties of the Purchaser in Section 4
that are qualified by “materiality” or “material adverse effect” must be true
and correct in all respects and the representations and warranties of the
Purchaser in Section 4 that are not so qualified must be true and correct in all
material respects, in each case, as of the date of this Agreement and as of the
Closing (except to the extent any such representation or warranty speaks as of
the date of this Agreement or any other specific date, in which case such
representation or warranty must have been so true and correct as of such date);

 

(b)           all of the covenants and agreements the Purchaser is required to
perform or comply with under this Agreement on or before the Closing Date must
have been duly performed and complied with in all material respects;

 

(c)           all applicable waiting periods (and any extensions thereof) under
the HSR Act must have expired or otherwise terminated;

 

(d)           there must not be in effect any federal, state, local, municipal,
foreign, international, multinational or other law, statute, rule, regulation,
ordinance or code or any order, injunction, judgment, decree, ruling, assessment
or arbitration award of any Governmental Authority that would prohibit or make
illegal the consummation of the transactions contemplated by this Agreement or
cause the transactions contemplated by this Agreement to be rescinded following
consummation; and

 

(e)           the Commercial Agreement must remain in full force and effect.

 

34

--------------------------------------------------------------------------------


 

Section 8.              Termination of the Agreement.

 

8.1          Termination Events.  This Agreement may, by written notice given
before or at the Closing, be terminated:

 

(a)           by mutual written consent of the Company and the Purchaser;

 

(b)           by the Company, if the Closing has not occurred (other than if the
breach of any provision of this Agreement by the Company has substantially
contributed to the failure of, or has prevented, the Closing to be consummated
by such time) on or before March 31, 2014 (the “Outside Date”); provided that if
all of the conditions precedent set forth in Section 7.1 and Section 7.2 have
been satisfied, other than the conditions precedent set forth in
Section 7.1(c) and Section 7.2(c) and those conditions that by their nature can
only be satisfied at the Closing, then the Company, by delivery of written
notice to the Purchaser, may elect to extend the Outside Date for an additional
period not to exceed 60 days;

 

(c)           by the Purchaser, if the Closing has not occurred (other than if
the breach of any provision of this Agreement by the Purchaser has substantially
contributed to the failure of, or has prevented, the Closing to be consummated
by such time) on or before the Outside Date; provided that if all of the
conditions precedent set forth in Section 7.1 and Section 7.2 have been
satisfied, other than the conditions precedent set forth in Section 7.1(c) and
Section 7.2(c) and those conditions that by their nature can only be satisfied
at the Closing, then the Purchaser, by delivery of written notice to the
Company, may elect to extend the Outside Date for an additional period not to
exceed 60 days;

 

(d)           by either the Company or the Purchaser, if any Governmental
Authority has issued a nonappealable final judgment, order or decree or taken
any other nonappealable final action, in each case having the effect of
permanently restraining, enjoining or otherwise prohibiting the transactions
contemplated by this Agreement; provided that the right to terminate this
Agreement under this Section 8.1(d) will not be available to any party whose
failure to fulfill any material covenant or agreement under this Agreement has
been the cause of or resulted in the action or event described in this
Section 8.1(d) occurring; or

 

(e)           by either the Company or the Purchaser, as the case may be, if a
condition to the obligations of such party to complete the transactions set
forth in Section 7 will have become incapable of satisfaction.

 

8.2          Effect of Termination.  If this Agreement is terminated pursuant to
Section 8.1, this Agreement and all rights and obligations of the parties under
this Agreement will automatically end without any liability or obligation of any
party or its Affiliates, except that (a) Section 5.1, Section 5.2, Section 9
(except for Section 9.9) and this Section 8.2 will remain in full force and
survive any termination of this Agreement and (b) in the event of an intentional
or material breach of this Agreement by a party, the other party’s right to
pursue all remedies will survive such termination unimpaired.

 

Section 9.              Miscellaneous.

 

9.1          Fees and Expenses.  Except as set forth in the Transaction
Documents, whether or not the transactions contemplated by this Agreement are
consummated, each party will pay its own direct and indirect expenses incurred
by it in connection with the preparation and negotiation of this Agreement and
the consummation of the transactions contemplated by this Agreement, including
all fees and expenses of its advisors and representatives.

 

35

--------------------------------------------------------------------------------


 

9.2          Notices.  All notices, requests, consents and other communications
under this Agreement to any party must be in writing and are deemed duly
delivered when (a) delivered if delivered personally or by nationally recognized
overnight courier service (costs prepaid), (b) sent by facsimile with
confirmation of transmission by the transmitting equipment (or, the first
Business Day following such transmission if the date of transmission is not a
Business Day) or (c) received or rejected by the addressee, if sent by United
States of America certified or registered mail, return receipt requested; in
each case to the following addresses or facsimile numbers and marked to the
attention of the individual (by name or title) designated below (or to such
other address, facsimile number or individual as a party may designate by notice
to the other parties):

 

If to the Company:

Green Mountain Coffee Roasters, Inc.

 

33 Coffee Lane

 

Waterbury, Vermont 05676

 

Facsimile:

(802) 264-0835

 

Attention:

Michael J. Degnan, General Counsel

 

 

 

With a copy (which will

 

not constitute notice) to:

Baker & McKenzie LLP

 

300 East Randolph Street

 

Chicago, Illinois 60601

 

Facsimile:

(312) 861-2899

 

Attention:

David J. Malliband, Esq.

 

 

Craig A. Roeder, Esq.

 

 

Aaron N. Rice, Esq.

 

 

If to the Purchaser:

Atlantic Industries

 

PO Box 309GT

 

Ugland House

 

South Church Street

 

George Town, Grand Cayman

 

Cayman Islands

 

Facsimile:

(404) 598-7791

 

Attention:

Marie Quintero-Johnson, Director

 

 

With a copy (which will

The Coca-Cola Company

not constitute notice) to:

One Coca-Cola Plaza

 

Atlanta, Georgia 30313

 

Facsimile:

(404) 515-2546

 

Attention:

Senior Vice President, General Counsel and Chief Legal Officer

 

 

With a copy (which will

 

not constitute notice) to:

Skadden, Arps, Slate, Meagher & Flom LLP

 

Four Times Square

 

New York, New York 10036

 

Facsimile:

(212) 735-2000

 

Attention:

Martha E. McGarry, Esq.

 

 

Thomas W. Greenberg, Esq.

 

 

Peter D. Serating, Esq.

 

9.3          Entire Agreement.  The Transaction Documents and the
Confidentiality Agreement, together with the exhibits and schedules thereto,
contain the entire understanding of the parties with respect to the subject
matter hereof and supersede all prior agreements and understandings, oral or
written, with respect to such matters, which the parties acknowledge have been
merged into such documents, exhibits and schedules.

 

36

--------------------------------------------------------------------------------


 

9.4          Amendments and Waivers. No provision of this Agreement may be
waived, modified, supplemented or amended except in a written instrument signed,
in the case of an amendment, by the Company and the Purchaser or, in the case of
a waiver, by the party against whom enforcement of any such waived provision is
sought.  No waiver of any default with respect to any provision, condition or
requirement of this Agreement will be deemed to be a continuing waiver in the
future or a waiver of any subsequent default or a waiver of any other provision,
condition or requirement hereof, nor will any delay or omission of any party to
exercise any right hereunder in any manner impair the exercise of any such
right.

 

9.5          Survival.  All representations and warranties contained in this
Agreement will survive the Closing until the 18-month anniversary of the Closing
Date; provided that the representations and warranties set forth in (and any
claim arising from an inaccuracy or breach of) Section 3.1 (Organization and
Qualification), Section 3.2 (Authorization; Enforcement), Section 3.5 (Issuance
of the Shares; Exemption from Registration), Section 3.6 (Capitalization),
Section 3.17 (Brokers and Finders), Section 4.1 (Organization; Authority) and
Section 4.9 (Brokers and  Finders) will survive the Closing indefinitely. The
right of any party to assert a claim for indemnification relating to the breach
of any covenant or agreement contained in this Agreement to the extent required
to be performed or complied with prior to the Closing Date will survive the
Closing until the 18-month anniversary of the Closing Date.  All covenants
contained in this Agreement required to be performed or complied with in whole
or in part after the Closing Date will survive the Closing until the expiration
of the applicable statute of limitations or for such shorter period specified in
this Agreement. All claims for indemnification under this Agreement must be
asserted pursuant to a written claim notice given prior to the expiration of the
applicable survival period set forth in this Section 9.5; provided that any
representation, warranty, covenant or agreement that is the subject of a claim
for indemnification which is asserted pursuant to a written claim notice given
after the Closing Date within the survival periods specified in this Section 9.5
will survive until, but only for purposes of, the resolution of such claim.

 

9.6          Successors and Assigns.  This Agreement will be binding upon the
parties and their respective successors and assigns and will inure to the
benefit of the parties and their respective successors and permitted assigns. 
The Company may not assign or delegate this Agreement or any rights or
obligations hereunder without the prior written consent of the Purchaser.  The
Purchaser may not assign or delegate this Agreement or any rights or obligations
hereunder without the prior written consent of the Company; provided that the
Purchaser may assign and delegate any of its rights and obligations under this
Agreement to an Affiliate of the Purchaser if such Affiliate agrees in writing
to be bound by the terms of this Agreement. None of the rights granted to the
Purchaser pursuant to this Agreement or any of the other Transaction Documents
may be exercised by any Person, other than the Purchaser or any Affiliate of the
Purchaser to which such rights are assigned in accordance with this Section 9.6
(so long as such assignee continues to be an Affiliate of the Purchaser);
provided that the Purchaser may assign its rights under Section 6 to any Person
that acquires Securities from the Purchaser (other than in a public offering or
a sale pursuant to Rule 144) in compliance with the provisions of this Agreement
representing more than 1% of the Company’s then outstanding Common Stock if such
Person agrees in writing to be bound by the terms of this Agreement (in which
case, the Purchaser will have no  liability or obligation with respect to the
obligations of the assignee hereunder). Subject to the foregoing, the Purchaser
will remain primarily liable for the performance of all obligations of the
Purchaser under the Transaction Documents notwithstanding any assignment
pursuant to this Section 9.6.

 

9.7          No Third-Party Beneficiaries. Except for the Indemnitees under
Section 5.9, this Agreement is intended for the benefit of the parties hereto
and their respective successors and permitted assigns and is not for the benefit
of, nor may any provision hereof be enforced by, any other Person.

 

37

--------------------------------------------------------------------------------


 

9.8          Severability. If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction to be invalid,
illegal, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions set forth herein will remain in full force and effect
and will in no way be affected, impaired or invalidated. It is hereby stipulated
and declared to be the intention of the parties that they would have executed
the remaining terms, provisions, covenants and restrictions without including
any of such that may be hereafter declared invalid, illegal, void or
unenforceable.

 

9.9          Remedies.  The parties agree that irreparable damage would occur in
the event that any of the provisions of this Agreement are not performed by any
party in accordance with their specific terms or were otherwise breached by such
party.  The parties accordingly agree that, in addition to any other remedy to
which the parties are entitled at law or in equity, each party is entitled to
injunctive relief to prevent breaches of this Agreement by the other party and
otherwise to enforce specifically the provisions of this Agreement against the
other party. Each party expressly waives any requirement that the other party
obtain any bond or provide any indemnity in connection with any action seeking
injunctive relief or specific enforcement of the provisions of this Agreement.

 

9.10        Business Days.  If the last or appointed day for the taking of any
action or the expiration of any right required or granted in this Agreement or
any other Transaction Document is not a Business Day, then such action may be
taken or such right may be exercised on the next succeeding Business Day.

 

9.11        Construction.  The parties agree that each of them and their
respective counsel has reviewed and had an opportunity to revise the Transaction
Documents and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party will not be employed
in the interpretation of the Transaction Documents or any amendments hereto.

 

9.12        Governing Law and Venue.  All questions concerning the construction,
validity, enforcement and interpretation of the Transaction Documents will be
governed by and construed and enforced in accordance with the internal
procedural and substantive laws of the State of Delaware, without regard to the
principles of conflicts of law thereof.  Each party agrees that all legal
proceedings concerning the construction, validity, enforcement and
interpretation of this Agreement or any other Transaction Document (whether
brought against a party to this Agreement or its respective Affiliates,
directors, officers, stockholders, employees or agents) will be solely and
exclusively subject to the jurisdiction (a) in the United States District Court
for the State of Delaware and (b) in a state court of the State of Delaware
located in the County of Wilmington. Each party hereby irrevocably and
unconditionally submits to the exclusive jurisdiction of the foregoing courts
for the adjudication of any dispute arising in connection with this Agreement or
any other Transaction Document and hereby irrevocably waives, and agrees not to
assert in any suit, action or proceeding, any claim that it is not personally
subject to the jurisdiction of any such court, that such suit, action or
proceeding is improper or is an inconvenient venue for such proceeding.  Each
party hereby irrevocably waives personal service of process and consents to
process being served in any such suit, action or proceeding by mailing a copy
thereof via registered or certified mail or overnight delivery (with evidence of
delivery) to such party at the address in effect for notices to it under this
Agreement and agrees that such service will constitute good and sufficient
service of process and notice thereof.  Nothing contained herein will be deemed
to limit in any way any right to serve process in any other manner permitted by
law.

 

9.13        WAIVER OF JURY TRIAL.  IN ANY ACTION, SUIT OR PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT IN ANY
JURISDICTION BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY, THE PARTIES EACH
KNOWINGLY AND INTENTIONALLY, TO THE GREATEST EXTENT PERMITTED BY APPLICABLE LAW,
HEREBY ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY AND EXPRESSLY WAIVES FOREVER ANY
RIGHT THEY MAY HAVE TO A TRIAL BY JURY.

 

38

--------------------------------------------------------------------------------


 

9.14        Counterparts and Execution.  This Agreement may be executed in two
or more counterparts, all of which when taken together will be considered one
and the same agreement and will become effective when counterparts have been
signed by each party and delivered to the other party, it being understood that
both parties need not sign the same counterpart.  In the event that any
signature is delivered by facsimile transmission or by e-mail delivery of a
“.pdf” format data file, such signature will create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile or “.pdf”
signature page were an original thereof.

 

9.15        Further Assurances.  At any time or from time to time after the
Closing, the parties agree to cooperate with each other, and at the request of
the other party, to execute and deliver any further instruments or documents and
to take all such further action as the other party may reasonably request in
order to evidence or effectuate the consummation of the transactions
contemplated by this Agreement and to otherwise carry out the intent of the
parties hereunder or thereunder.

 

(Signature Page Follows)

 

39

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective authorized signatories as of the date
first indicated above.

 

GREEN MOUNTAIN COFFEE ROASTERS, INC.

 

 

 

 

 

By:

/s/ Frances Rathke

 

Name:

Frances Rathke

 

Title:

CFO

 

 

 

ATLANTIC INDUSTRIES

 

 

 

 

 

By:

/s/ Gary P. Fayard

 

Name:

Gary P. Fayard

 

Title:

Executive Vice President and Chief Financial Officer

 

 

--------------------------------------------------------------------------------

 